UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2009 Item 1: Schedule of Investments Vanguard Institutional Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (9.1%) McDonald's Corp. 7,575,787 432,350 Walt Disney Co. 12,901,615 354,278 Comcast Corp. Class A 19,076,840 322,208 Home Depot Inc. 11,831,018 315,178 Target Corp. 5,219,112 243,628 Time Warner Inc. 8,230,113 236,863 * Amazon.com Inc. 2,307,693 215,446 Lowe's Cos. Inc. 10,255,364 214,747 News Corp. Class A 15,604,844 187,102 NIKE Inc. Class B 2,698,120 174,568 * Ford Motor Co. 22,357,893 161,200 * Kohl's Corp. 2,120,852 120,995 * Viacom Inc. Class B 4,211,922 118,102 Staples Inc. 5,013,442 116,412 Yum! Brands Inc. 3,238,125 109,319 TJX Cos. Inc. 2,941,697 109,284 * Starbucks Corp. 5,115,791 105,641 Johnson Controls Inc. 4,132,751 105,633 Time Warner Cable Inc. 2,445,528 105,378 Carnival Corp. 3,040,994 101,204 Best Buy Co. Inc. 2,369,487 88,903 * DIRECTV Group Inc. 3,120,077 86,052 Omnicom Group Inc. 2,156,810 79,673 Coach Inc. 2,207,723 72,678 Gap Inc. 3,341,972 71,518 * Bed Bath & Beyond Inc. 1,817,663 68,235 * Apollo Group Inc. Class A 885,328 65,222 CBS Corp. Class B 4,703,831 56,681 JC Penney Co. Inc. 1,637,061 55,251 McGraw-Hill Cos. Inc. 2,184,823 54,926 Macy's Inc. 2,918,647 53,382 Marriott International Inc./DE Class A 1,744,603 48,134 Mattel Inc. 2,498,342 46,119 VF Corp. 618,831 44,822 Fortune Brands Inc. 1,042,777 44,819 International Game Technology 2,056,430 44,172 Starwood Hotels & Resorts Worldwide Inc. 1,296,655 42,829 H&R Block Inc. 2,327,021 42,771 Genuine Parts Co. 1,107,219 42,141 Sherwin-Williams Co. 677,926 40,784 Harley-Davidson Inc. 1,627,999 37,444 Whirlpool Corp. 513,834 35,948 * Expedia Inc. 1,461,380 35,000 Nordstrom Inc. 1,143,319 34,917 * O'Reilly Automotive Inc. 948,987 34,296 * Wynn Resorts Ltd. 478,449 33,917 Tiffany & Co. 861,329 33,187 Darden Restaurants Inc. 967,711 33,028 * AutoZone Inc. 223,725 32,713 Limited Brands Inc. 1,852,887 31,481 Polo Ralph Lauren Corp. Class A 401,247 30,744 * GameStop Corp. Class A 1,144,040 30,283 Newell Rubbermaid Inc. 1,929,552 30,275 * Goodyear Tire & Rubber Co. 1,680,510 28,619 Family Dollar Stores Inc. 970,678 25,626 * Interpublic Group of Cos. Inc. 3,379,262 25,412 Hasbro Inc. 875,228 24,288 Pulte Homes Inc. 2,195,947 24,134 DeVry Inc. 430,436 23,812 Scripps Networks Interactive Inc. Class A 620,199 22,916 *,^ Sears Holdings Corp. 346,626 22,638 DR Horton Inc. 1,917,323 21,877 Leggett & Platt Inc. 1,084,729 21,044 Gannett Co. Inc. 1,632,086 20,417 Wyndham Worldwide Corp. 1,240,867 20,251 Washington Post Co. Class B 43,149 20,197 Abercrombie & Fitch Co. 611,008 20,090 Black & Decker Corp. 418,053 19,352 Harman International Industries Inc. 481,528 16,314 Lennar Corp. Class A 1,072,137 15,278 RadioShack Corp. 869,178 14,402 * Big Lots Inc. 573,558 14,350 Comcast Corp. 844,535 13,580 * Office Depot Inc. 1,908,428 12,634 * AutoNation Inc. 655,538 11,852 Eastman Kodak Co. 1,863,156 8,906 KB Home 514,443 8,545 Meredith Corp. 253,333 7,585 New York Times Co. Class A 802,470 6,516 Consumer Staples (11.5%) Procter & Gamble Co. 20,262,389 1,173,597 Coca-Cola Co. 16,085,142 863,772 Wal-Mart Stores Inc. 14,993,027 736,008 Philip Morris International Inc. 13,428,621 654,511 PepsiCo Inc./NC 10,814,352 634,370 CVS Caremark Corp. 10,018,507 358,061 Kraft Foods Inc. 10,237,395 268,936 Colgate-Palmolive Co. 3,459,863 263,918 Walgreen Co. 6,887,842 258,087 Altria Group Inc. 14,376,863 256,052 Costco Wholesale Corp. 3,018,383 170,418 Kimberly-Clark Corp. 2,876,844 169,676 General Mills Inc. 2,258,540 145,405 Archer-Daniels-Midland Co. 4,456,110 130,207 Sysco Corp. 4,101,928 101,933 Avon Products Inc. 2,963,242 100,632 Kroger Co. 4,521,369 93,321 Kellogg Co. 1,780,242 87,641 HJ Heinz Co. 2,187,439 86,951 Lorillard Inc. 1,146,324 85,172 ConAgra Foods Inc. 3,068,437 66,524 Safeway Inc. 2,890,717 57,005 Clorox Co. 967,115 56,886 Sara Lee Corp. 4,828,194 53,786 Molson Coors Brewing Co. Class B 1,088,326 52,980 Reynolds American Inc. 1,172,830 52,214 * Dr Pepper Snapple Group Inc. 1,763,118 50,690 Coca-Cola Enterprises Inc. 2,201,344 47,131 Hershey Co. 1,150,958 44,726 JM Smucker Co. 825,559 43,763 Campbell Soup Co. 1,337,240 43,621 Brown-Forman Corp. Class B 763,400 36,811 Pepsi Bottling Group Inc. 999,775 36,432 McCormick & Co. Inc./MD 907,804 30,811 Estee Lauder Cos. Inc. Class A 819,035 30,370 * Whole Foods Market Inc. 974,917 29,725 Tyson Foods Inc. Class A 2,118,903 26,762 * Dean Foods Co. 1,253,335 22,297 SUPERVALU Inc. 1,473,434 22,190 * Constellation Brands Inc. Class A 1,381,396 20,928 Hormel Foods Corp. 485,390 17,241 Energy (11.6%) Exxon Mobil Corp. 33,361,034 2,288,901 Chevron Corp. 13,921,826 980,514 Schlumberger Ltd. 8,315,003 495,574 ConocoPhillips 10,293,916 464,873 Occidental Petroleum Corp. 5,628,187 441,250 Apache Corp. 2,330,282 213,990 Anadarko Petroleum Corp. 3,405,048 213,599 Devon Energy Corp. 3,080,661 207,421 Halliburton Co. 6,258,484 169,730 XTO Energy Inc. 4,026,984 166,395 Marathon Oil Corp. 4,912,030 156,694 EOG Resources Inc. 1,748,466 146,014 Chesapeake Energy Corp. 4,453,384 126,476 * National Oilwell Varco Inc. 2,902,478 125,184 Hess Corp. 2,020,156 107,998 * Southwestern Energy Co. 2,390,934 102,045 Baker Hughes Inc. 2,150,660 91,747 Spectra Energy Corp. 4,482,859 84,905 Noble Energy Inc. 1,203,472 79,381 Murphy Oil Corp. 1,324,236 76,236 Valero Energy Corp. 3,905,715 75,732 Williams Cos. Inc. 4,046,144 72,305 Peabody Energy Corp. 1,857,650 69,142 * Cameron International Corp. 1,525,895 57,709 Consol Energy Inc. 1,254,174 56,576 Range Resources Corp. 1,091,479 53,875 El Paso Corp. 4,866,626 50,224 Diamond Offshore Drilling Inc. 482,319 46,071 * FMC Technologies Inc. 849,849 44,396 Smith International Inc. 1,530,612 43,929 ENSCO International Inc. 988,631 42,056 * Nabors Industries Ltd. 1,971,341 41,201 BJ Services Co. 2,027,465 39,394 Pioneer Natural Resources Co. 798,607 28,981 * Denbury Resources Inc. 1,733,072 26,221 Cabot Oil & Gas Corp. 719,308 25,715 Sunoco Inc. 811,882 23,098 Rowan Cos. Inc. 790,799 18,244 Massey Energy Co. 594,301 16,575 Tesoro Corp./Texas 970,274 14,535 Financials (15.1%) JPMorgan Chase & Co. 27,295,697 1,196,097 Bank of America Corp. 60,057,787 1,016,178 Wells Fargo & Co. 32,425,184 913,742 Goldman Sachs Group Inc. 3,548,426 654,152 Citigroup Inc. 90,520,971 438,121 Morgan Stanley 9,433,697 291,313 US Bancorp 13,270,654 290,096 American Express Co. 8,253,918 279,808 Bank of New York Mellon Corp. 8,348,530 242,024 MetLife Inc. 5,682,705 216,341 Travelers Cos. Inc. 3,939,243 193,929 State Street Corp. 3,432,040 180,525 Prudential Financial Inc. 3,213,551 160,388 PNC Financial Services Group Inc. 3,202,306 155,600 CME Group Inc. 461,083 142,101 Aflac Inc. 3,244,844 138,685 Simon Property Group Inc. 1,977,998 137,332 BB&T Corp. 4,730,566 128,861 Charles Schwab Corp. 6,606,719 126,519 Chubb Corp. 2,428,423 122,417 Allstate Corp. 3,722,764 113,991 Capital One Financial Corp. 3,157,702 112,825 Franklin Resources Inc. 1,039,061 104,530 Northern Trust Corp. 1,675,456 97,444 Marsh & McLennan Cos. Inc. 3,635,516 89,906 Loews Corp. 2,524,441 86,462 T Rowe Price Group Inc. 1,777,525 81,233 * Progressive Corp. 4,709,759 78,088 SunTrust Banks Inc. 3,461,994 78,068 AON Corp. 1,905,017 77,515 Public Storage 941,228 70,818 Hartford Financial Services Group Inc. 2,667,037 70,676 Vornado Realty Trust 1,083,554 69,792 Invesco Ltd. 2,887,644 65,723 Ameriprise Financial Inc. 1,769,859 64,299 Boston Properties Inc. 961,844 63,049 Principal Financial Group Inc. 2,213,601 60,631 Discover Financial Services 3,718,079 60,344 HCP Inc. 2,034,219 58,463 Equity Residential 1,901,449 58,374 Fifth Third Bancorp 5,519,972 55,917 Lincoln National Corp. 2,096,703 54,326 NYSE Euronext 1,804,456 52,131 Regions Financial Corp. 8,246,645 51,212 * IntercontinentalExchange Inc. 507,876 49,360 Host Hotels & Resorts Inc. 4,191,345 49,332 Unum Group 2,300,197 49,316 Hudson City Bancorp Inc. 3,273,563 43,047 Ventas Inc. 1,086,538 41,832 XL Capital Ltd. Class A 2,374,820 41,464 *,^ American International Group Inc. 933,951 41,197 AvalonBay Communities Inc. 554,771 40,348 Genworth Financial Inc. Class A 3,339,721 39,910 Keycorp 6,097,475 39,634 People's United Financial Inc. 2,417,852 37,622 ProLogis 3,072,848 36,628 ^ M&T Bank Corp. 573,013 35,710 Legg Mason Inc. 1,126,995 34,971 Health Care REIT Inc. 832,047 34,630 Plum Creek Timber Co. Inc. 1,129,881 34,620 Kimco Realty Corp. 2,612,029 34,061 * Leucadia National Corp. 1,319,184 32,610 Comerica Inc. 1,048,806 31,118 Cincinnati Financial Corp. 1,129,941 29,367 * SLM Corp. 3,245,269 28,299 Moody's Corp. 1,362,414 27,875 Assurant Inc. 819,748 26,281 Torchmark Corp. 574,189 24,937 Huntington Bancshares Inc./OH 4,614,738 21,735 * NASDAQ OMX Group Inc. 986,597 20,768 Marshall & Ilsley Corp. 2,557,118 20,636 * First Horizon National Corp. 1,519,775 20,107 * CB Richard Ellis Group Inc. Class A 1,669,667 19,602 Janus Capital Group Inc. 1,266,138 17,954 Federated Investors Inc. Class B 614,970 16,217 Zions Bancorporation 879,088 15,797 Apartment Investment & Management Co. 813,632 12,001 * E*Trade Financial Corp. 6,440,250 11,270 * MBIA Inc. 1,097,715 8,518 Health Care (13.0%) Johnson & Johnson 19,130,300 1,164,844 Pfizer Inc. 46,851,220 775,388 Abbott Laboratories 10,731,363 530,881 Merck & Co. Inc./NJ 14,639,219 463,038 Wyeth 9,267,575 450,219 * Amgen Inc. 7,048,239 424,515 Schering-Plough Corp. 11,340,807 320,378 Bristol-Myers Squibb Co. 13,750,995 309,672 * Gilead Sciences Inc. 6,277,068 292,386 Medtronic Inc. 7,683,106 282,738 Baxter International Inc. 4,183,757 238,516 Eli Lilly & Co. 7,018,990 231,837 UnitedHealth Group Inc. 8,069,109 202,050 * Medco Health Solutions Inc. 3,288,024 181,861 * Celgene Corp. 3,183,123 177,937 * WellPoint Inc. 3,297,164 156,154 * Express Scripts Inc. 1,904,633 147,761 * Thermo Fisher Scientific Inc. 2,832,792 123,708 Allergan Inc./United States 2,134,254 121,140 Becton Dickinson and Co. 1,661,435 115,885 * Boston Scientific Corp. 10,462,830 110,801 McKesson Corp. 1,847,075 109,993 * Genzyme Corp. 1,876,058 106,429 * Biogen Idec Inc. 2,004,792 101,282 * St Jude Medical Inc. 2,415,064 94,212 Stryker Corp. 1,958,970 88,996 Aetna Inc. 3,029,474 84,310 * Zimmer Holdings Inc. 1,487,279 79,495 * Intuitive Surgical Inc. 263,248 69,037 Cardinal Health Inc. 2,496,437 66,904 * Forest Laboratories Inc. 2,093,712 61,639 * Life Technologies Corp. 1,223,835 56,970 Quest Diagnostics Inc./DE 1,082,866 56,515 CR Bard Inc. 677,521 53,260 CIGNA Corp. 1,892,645 53,164 * Hospira Inc. 1,117,959 49,861 * Laboratory Corp. of America Holdings 751,663 49,384 AmerisourceBergen Corp. Class A 2,063,066 46,171 * Humana Inc. 1,177,421 43,918 * DaVita Inc. 721,774 40,881 * Waters Corp. 662,885 37,029 * Varian Medical Systems Inc. 871,106 36,700 DENTSPLY International Inc. 1,032,319 35,656 * Mylan Inc./PA 2,119,030 33,926 * Cephalon Inc. 518,063 30,172 * CareFusion Corp. 1,249,345 27,236 * Millipore Corp. 386,079 27,153 * Watson Pharmaceuticals Inc. 734,548 26,914 * Coventry Health Care Inc. 1,039,924 20,757 IMS Health Inc. 1,266,814 19,446 * King Pharmaceuticals Inc. 1,723,881 18,566 * Tenet Healthcare Corp. 3,010,155 17,700 * Patterson Cos. Inc. 646,260 17,611 PerkinElmer Inc. 811,075 15,605 Industrials (10.2%) General Electric Co. 73,760,002 1,211,139 United Technologies Corp. 6,534,107 398,123 United Parcel Service Inc. Class B 6,903,236 389,826 3M Co. 4,846,926 357,703 Boeing Co. 5,042,708 273,063 Caterpillar Inc. 4,312,236 221,347 Emerson Electric Co. 5,216,484 209,077 Union Pacific Corp. 3,500,230 204,238 Honeywell International Inc. 5,219,690 193,911 Lockheed Martin Corp. 2,240,838 174,965 General Dynamics Corp. 2,672,696 172,656 FedEx Corp. 2,167,765 163,059 Burlington Northern Santa Fe Corp. 1,817,202 145,067 Raytheon Co. 2,681,571 128,635 Deere & Co. 2,935,465 125,990 Danaher Corp. 1,797,479 121,006 Northrop Grumman Corp. 2,207,814 114,254 Illinois Tool Works Inc. 2,672,807 114,156 CSX Corp. 2,720,756 113,891 Norfolk Southern Corp. 2,551,599 109,999 Waste Management Inc. 3,419,444 101,968 Precision Castparts Corp. 973,101 99,130 PACCAR Inc. 2,521,548 95,088 CH Robinson Worldwide Inc. 1,168,603 67,487 ITT Corp. 1,265,892 66,016 Eaton Corp. 1,149,376 65,043 L-3 Communications Holdings Inc. 809,077 64,985 Fluor Corp. 1,248,321 63,477 Cummins Inc. 1,400,594 62,761 Republic Services Inc. Class A 2,236,986 59,437 Parker Hannifin Corp. 1,114,068 57,753 Rockwell Collins Inc. 1,094,150 55,583 Expeditors International of Washington Inc. 1,472,314 51,752 Dover Corp. 1,291,838 50,072 Southwest Airlines Co. 5,146,150 49,403 Goodrich Corp. 860,426 46,756 Rockwell Automation Inc./DE 985,178 41,969 * Jacobs Engineering Group Inc. 859,968 39,516 WW Grainger Inc. 434,331 38,812 Flowserve Corp. 388,127 38,246 Pitney Bowes Inc. 1,437,042 35,710 Textron Inc. 1,875,508 35,597 ^ Fastenal Co. 917,425 35,504 * Iron Mountain Inc. 1,250,804 33,346 Masco Corp. 2,492,905 32,208 * Quanta Services Inc. 1,376,456 30,461 RR Donnelley & Sons Co. 1,426,612 30,330 * Stericycle Inc. 590,195 28,595 Avery Dennison Corp. 782,472 28,177 Cintas Corp. 911,930 27,641 Dun & Bradstreet Corp. 366,656 27,617 Pall Corp. 818,504 26,421 Robert Half International Inc. 1,055,189 26,401 Equifax Inc. 877,812 25,579 Stanley Works 551,223 23,532 * Monster Worldwide Inc. 875,511 15,304 Ryder System Inc. 388,924 15,191 Snap-On Inc. 401,048 13,940 * Raytheon Co. Warrants Exp. 06/16/2011 20,998 240 Information Technology (18.5%) Microsoft Corp. 53,808,036 1,393,090 * Apple Inc. 6,217,731 1,152,581 International Business Machines Corp. 9,099,918 1,088,441 * Cisco Systems Inc. 40,039,451 942,529 * Google Inc. Class A 1,670,189 828,163 Hewlett-Packard Co. 16,459,467 777,051 Intel Corp. 38,855,166 760,396 Oracle Corp. 27,108,556 564,942 QUALCOMM Inc. 11,537,847 518,972 * EMC Corp./Massachusetts 14,034,486 239,148 Texas Instruments Inc. 8,756,342 207,438 * eBay Inc. 7,791,996 183,969 * Dell Inc. 11,946,215 182,299 Corning Inc. 10,789,872 165,193 * Yahoo! Inc. 8,279,346 147,455 Automatic Data Processing Inc. 3,485,185 136,968 Motorola Inc. 15,931,257 136,850 Mastercard Inc. Class A 665,970 134,626 Applied Materials Inc. 9,256,706 124,040 * Adobe Systems Inc. 3,643,811 120,392 * Juniper Networks Inc. 3,638,297 98,307 * Symantec Corp. 5,652,954 93,104 Western Union Co. 4,869,033 92,122 * Broadcom Corp. Class A 2,994,267 91,894 * Cognizant Technology Solutions Corp. Class A 2,034,898 78,669 * Agilent Technologies Inc. 2,395,315 66,662 Paychex Inc. 2,229,787 64,775 * Intuit Inc. 2,242,272 63,905 * NetApp Inc. 2,334,532 62,285 CA Inc. 2,762,949 60,757 * Nvidia Corp. 3,802,048 57,145 * Western Digital Corp. 1,559,435 56,966 Analog Devices Inc. 2,023,435 55,806 * Computer Sciences Corp. 1,052,835 55,495 * Fiserv Inc. 1,071,449 51,644 * Citrix Systems Inc. 1,270,348 49,836 * Micron Technology Inc. 5,877,491 48,195 * BMC Software Inc. 1,276,960 47,924 * McAfee Inc. 1,091,061 47,778 * Sun Microsystems Inc. 5,228,739 47,529 Xerox Corp. 6,031,740 46,686 Xilinx Inc. 1,915,535 44,862 Amphenol Corp. Class A 1,189,696 44,828 * Salesforce.com Inc. 757,351 43,116 * Electronic Arts Inc. 2,245,220 42,771 Linear Technology Corp. 1,542,817 42,628 Kla-Tencor Corp. 1,184,497 42,476 Altera Corp. 2,041,672 41,875 * Autodesk Inc. 1,594,405 37,947 * Affiliated Computer Services Inc. Class A 677,594 36,705 * Red Hat Inc. 1,306,063 36,100 Harris Corp. 909,586 34,200 * SanDisk Corp. 1,575,890 34,197 Fidelity National Information Services Inc. 1,331,408 33,964 Microchip Technology Inc. 1,269,646 33,646 * Teradata Corp. 1,193,575 32,847 * VeriSign Inc. 1,338,479 31,709 * FLIR Systems Inc. 1,051,313 29,405 * MEMC Electronic Materials Inc. 1,554,026 25,844 * LSI Corp. 4,531,812 24,880 * Akamai Technologies Inc. 1,197,750 23,572 National Semiconductor Corp. 1,625,912 23,202 Total System Services Inc. 1,370,157 22,073 * Advanced Micro Devices Inc. 3,897,923 22,062 Molex Inc. 944,543 19,722 * Tellabs Inc. 2,751,221 19,038 Jabil Circuit Inc. 1,281,084 17,179 * Novellus Systems Inc. 678,353 14,232 * QLogic Corp. 820,288 14,109 * Compuware Corp. 1,649,848 12,093 * Lexmark International Inc. Class A 542,383 11,683 * Teradyne Inc. 1,213,992 11,229 * Novell Inc. 2,407,598 10,858 * JDS Uniphase Corp. 1,506,502 10,711 * Ciena Corp. 635,612 10,348 * Convergys Corp. 852,303 8,472 Materials (3.5%) Monsanto Co. 3,789,584 293,314 Dow Chemical Co. 7,938,594 206,959 EI Du Pont de Nemours & Co. 6,272,511 201,598 Freeport-McMoRan Copper & Gold Inc. 2,858,106 196,095 Praxair Inc. 2,129,328 173,945 Newmont Mining Corp. 3,400,875 149,706 Air Products & Chemicals Inc. 1,458,048 113,115 Nucor Corp. 2,183,889 102,665 Alcoa Inc. 6,762,463 88,723 Ecolab Inc. 1,643,566 75,982 International Paper Co. 3,003,580 66,770 PPG Industries Inc. 1,144,611 66,628 Weyerhaeuser Co. 1,466,868 53,761 Vulcan Materials Co. 867,466 46,904 Sigma-Aldrich Corp. 845,470 45,638 United States Steel Corp. 994,742 44,137 * Owens-Illinois Inc. 1,168,611 43,122 Ball Corp. 653,223 32,139 CF Industries Holdings Inc. 336,553 29,021 FMC Corp. 503,507 28,322 Airgas Inc. 567,452 27,448 Eastman Chemical Co. 504,275 26,999 MeadWestvaco Corp. 1,187,635 26,496 * Pactiv Corp. 917,503 23,901 Allegheny Technologies Inc. 681,389 23,842 Sealed Air Corp. 1,102,626 21,644 International Flavors & Fragrances Inc. 548,559 20,807 Bemis Co. Inc. 750,170 19,437 AK Steel Holding Corp. 759,779 14,990 Titanium Metals Corp. 591,665 5,674 Telecommunication Services (3.2%) AT&T Inc. 40,956,658 1,106,239 Verizon Communications Inc. 19,718,863 596,890 * American Tower Corp. Class A 2,738,959 99,698 * Sprint Nextel Corp. 19,959,414 78,840 CenturyTel Inc. 2,063,186 69,323 Qwest Communications International Inc. 10,299,061 39,239 Windstream Corp. 3,030,812 30,702 * MetroPCS Communications Inc. 1,811,691 16,958 Frontier Communications Corp. 2,172,395 16,380 Utilities (3.7%) Exelon Corp. 4,574,443 226,984 Southern Co. 5,525,143 174,981 FPL Group Inc. 2,855,765 157,724 Dominion Resources Inc./VA 4,131,414 142,534 Duke Energy Corp. 9,000,111 141,662 Public Service Enterprise Group Inc. 3,511,769 110,410 Entergy Corp. 1,358,786 108,513 PG&E Corp. 2,572,681 104,168 American Electric Power Co. Inc. 3,309,162 102,551 FirstEnergy Corp. 2,115,656 96,728 Sempra Energy 1,702,655 84,809 PPL Corp. 2,613,533 79,294 Consolidated Edison Inc. 1,908,510 78,134 Edison International 2,261,337 75,936 Progress Energy Inc. 1,938,389 75,713 * AES Corp. 4,629,447 68,608 Xcel Energy Inc. 3,163,042 60,857 Questar Corp. 1,209,175 45,417 Constellation Energy Group Inc. 1,392,450 45,074 Ameren Corp. 1,619,721 40,946 DTE Energy Co. 1,141,525 40,113 EQT Corp. 908,478 38,701 Wisconsin Energy Corp. 811,331 36,648 Centerpoint Energy Inc. 2,681,725 33,334 Allegheny Energy Inc. 1,176,119 31,191 Northeast Utilities 1,217,765 28,910 SCANA Corp. 765,919 26,730 NiSource Inc. 1,913,070 26,572 Pinnacle West Capital Corp. 702,954 23,071 Pepco Holdings Inc. 1,533,786 22,823 CMS Energy Corp. 1,591,451 21,325 TECO Energy Inc. 1,484,349 20,900 Integrys Energy Group Inc. 531,315 19,069 Nicor Inc. 314,150 11,495 * Dynegy Inc. Class A 3,513,385 8,959 Total Common Stocks (Cost $67,456,435) Market Value Coupon Shares Temporary Cash Investments (0.5%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.267% 283,500,345 283,500 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.290% 10/29/09 5,000 5,000 4,5 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 10,000 9,991 4,5 Freddie Mac Discount Notes 0.260% 12/22/09 30,000 29,991 Total Temporary Cash Investments (Cost $328,471) Total Investments (99.9%) (Cost $67,784,906) Other Assets and Liabilities-Net (0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $70,956,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $74,357,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $44,982,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Institutional Index Fund Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $67,784,906,000. Net unrealized depreciation of investment securities for tax purposes was $2,649,322,000, consisting of unrealized gains of $8,828,138,000 on securities that had risen in value since their purchase and $11,477,460,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2009 1,476 388,520 12,806 E-mini S&P 500 Index December 2009 740 38,957 (23) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Institutional Index Fund Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 64,807,102   Temporary Cash Investments 283,500 44,982  Futures ContractsAssets 1 27   Futures ContractsLiabilities 1 (730)   Total 65,089,899 44,982  1 Represents variation margin on the last day of the reporting period. Vanguard Institutional Total Stock Market Index Schedule of Investments As of September 30, 2009 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (10.0%) McDonald's Corp. 1,083,291 61,823 Walt Disney Co. 1,732,137 47,564 Home Depot Inc. 1,665,690 44,374 Comcast Corp. Class A 2,521,061 42,581 Time Warner Inc. 1,175,699 33,837 Target Corp. 701,973 32,768 * Amazon.com Inc. 337,762 31,533 Lowe's Cos. Inc. 1,448,470 30,331 News Corp. Class A 2,209,569 26,493 NIKE Inc. Class B 362,549 23,457 * Ford Motor Co. 2,741,821 19,769 Staples Inc. 702,423 16,310 * Kohl's Corp. 284,213 16,214 Yum! Brands Inc. 453,230 15,301 * Viacom Inc. Class B 539,160 15,118 * Liberty Media Corp. - Entertainment Class A 485,700 15,110 TJX Cos. Inc. 405,756 15,074 * Starbucks Corp. 722,647 14,923 Johnson Controls Inc. 583,480 14,914 Time Warner Cable Inc. 345,917 14,906 Carnival Corp. 430,152 14,315 * DIRECTV Group Inc. 494,842 13,648 Best Buy Co. Inc. 348,081 13,060 Omnicom Group Inc. 305,890 11,300 Coach Inc. 312,617 10,291 Gap Inc. 479,158 10,254 * Apollo Group Inc. Class A 134,110 9,880 * Bed Bath & Beyond Inc. 256,701 9,637 Marriott International Inc./DE Class A 296,624 8,184 McGraw-Hill Cos. Inc. 309,061 7,770 Macy's Inc. 413,839 7,569 JC Penney Co. Inc. 207,934 7,018 CBS Corp. Class B 581,130 7,003 Mattel Inc. 352,829 6,513 * priceline.com Inc. 38,993 6,466 Fortune Brands Inc. 147,978 6,360 VF Corp. 87,143 6,312 International Game Technology 292,059 6,273 H&R Block Inc. 334,393 6,146 * Liberty Media Corp. - Interactive 557,904 6,120 Starwood Hotels & Resorts Worldwide Inc. 183,978 6,077 Genuine Parts Co. 156,992 5,975 Ross Stores Inc. 124,793 5,961 Sherwin-Williams Co. 98,034 5,898 Cablevision Systems Corp. Class A 243,211 5,776 * Las Vegas Sands Corp. 324,858 5,471 Harley-Davidson Inc. 231,186 5,317 * Wynn Resorts Ltd. 72,649 5,150 Whirlpool Corp. 72,700 5,086 Tim Hortons Inc. 178,171 5,042 Nordstrom Inc. 159,507 4,871 * O'Reilly Automotive Inc. 133,854 4,837 * AutoZone Inc. 32,371 4,733 Tiffany & Co. 121,997 4,701 * Expedia Inc. 193,805 4,642 Limited Brands Inc. 268,898 4,569 * Carmax Inc. 217,054 4,536 Garmin Ltd. 118,296 4,464 Darden Restaurants Inc. 128,353 4,381 * Dollar Tree Inc. 88,515 4,309 Newell Rubbermaid Inc. 273,741 4,295 Polo Ralph Lauren Corp. Class A 55,186 4,228 * ITT Educational Services Inc. 37,595 4,151 * GameStop Corp. Class A 154,018 4,077 * DISH Network Corp. Class A 205,475 3,957 * Goodyear Tire & Rubber Co. 226,498 3,857 Virgin Media Inc. 276,079 3,843 * Discovery Communications Inc. Class A 132,295 3,822 * Urban Outfitters Inc. 124,398 3,753 Pulte Homes Inc. 337,337 3,707 Advance Auto Parts Inc. 94,081 3,695 * Discovery Communications Inc. 138,804 3,613 *,^ Sears Holdings Corp. 54,987 3,591 * Interpublic Group of Cos. Inc. 472,438 3,553 DeVry Inc. 63,367 3,505 BorgWarner Inc. 115,068 3,482 Family Dollar Stores Inc. 131,419 3,469 Hasbro Inc. 124,005 3,441 * Royal Caribbean Cruises Ltd. 137,245 3,305 Scripps Networks Interactive Inc. Class A 88,358 3,265 Comcast Corp. 199,815 3,213 DR Horton Inc. 281,278 3,209 * MGM Mirage 261,633 3,150 American Eagle Outfitters Inc. 183,521 3,094 * Liberty Global Inc. Class A 134,659 3,039 Strayer Education Inc. 13,871 3,019 * NVR Inc. 4,576 2,917 * Aeropostale Inc. 66,579 2,894 Gannett Co. Inc. 230,331 2,881 Wyndham Worldwide Corp. 175,869 2,870 Abercrombie & Fitch Co. 86,835 2,855 Leggett & Platt Inc. 146,993 2,852 Autoliv Inc. 84,214 2,830 Washington Post Co. Class B 6,020 2,818 * Liberty Global Inc. 122,361 2,748 Black & Decker Corp. 59,361 2,748 * Mohawk Industries Inc. 57,516 2,743 PetSmart Inc. 124,129 2,700 * Toll Brothers Inc. 135,123 2,640 * Marvel Entertainment Inc. 50,474 2,505 Tupperware Brands Corp. 61,927 2,472 Jarden Corp. 86,798 2,436 * Sirius XM Radio Inc. 3,814,766 2,422 * DreamWorks Animation SKG Inc. Class A 66,700 2,373 * LKQ Corp. 124,702 2,312 * Chico's FAS Inc. 175,578 2,283 *,^ NetFlix Inc. 48,621 2,245 Harman International Industries Inc. 64,598 2,189 Phillips-Van Heusen Corp. 50,896 2,178 * WMS Industries Inc. 48,390 2,156 * Career Education Corp. 88,430 2,156 * AutoNation Inc. 114,145 2,064 RadioShack Corp. 124,346 2,060 * Big Lots Inc. 81,603 2,042 Guess? Inc. 54,906 2,034 * Hanesbrands Inc. 93,799 2,007 * Warnaco Group Inc. 45,479 1,995 * Lamar Advertising Co. Class A 71,969 1,975 * Bally Technologies Inc. 51,252 1,967 * Dick's Sporting Goods Inc. 86,436 1,936 Gentex Corp. 136,448 1,931 * Liberty Media Corp. - Capital 89,149 1,865 Wendy's/Arby's Group Inc. Class A 394,207 1,865 Foot Locker Inc. 153,665 1,836 * Penn National Gaming Inc. 66,301 1,834 Williams-Sonoma Inc. 89,200 1,805 * Office Depot Inc. 272,447 1,804 * J Crew Group Inc. 49,704 1,780 Service Corp. International/US 247,397 1,734 Burger King Holdings Inc. 93,531 1,645 * Panera Bread Co. Class A 29,494 1,622 Brinker International Inc. 101,256 1,593 * Tractor Supply Co. 32,158 1,557 Jones Apparel Group Inc. 85,142 1,527 * Corinthian Colleges Inc. 81,538 1,513 John Wiley & Sons Inc. Class A 43,482 1,512 * Carter's Inc. 56,065 1,497 Lennar Corp. Class A 103,327 1,472 * Chipotle Mexican Grill Inc. Class B 17,233 1,434 * Gymboree Corp. 28,991 1,403 * Brink's Home Security Holdings Inc. 45,524 1,402 *,^ Chipotle Mexican Grill Inc. Class A 14,398 1,397 * Fossil Inc. 46,474 1,322 KB Home 79,535 1,321 WABCO Holdings Inc. 62,767 1,318 MDC Holdings Inc. 37,185 1,292 Eastman Kodak Co. 264,756 1,266 Polaris Industries Inc. 30,812 1,256 Hillenbrand Inc. 61,647 1,256 * Tempur-Pedic International Inc. 66,184 1,254 * Rent-A-Center Inc./TX 65,659 1,240 Men's Wearhouse Inc. 49,225 1,216 Wolverine World Wide Inc. 48,812 1,212 Aaron's Inc. 45,839 1,210 * Jack in the Box Inc. 56,707 1,162 Sotheby's 66,993 1,154 * TRW Automotive Holdings Corp. 68,579 1,149 American Greetings Corp. Class A 50,238 1,120 * Deckers Outdoor Corp. 13,141 1,115 Thor Industries Inc. 35,994 1,114 New York Times Co. Class A 136,049 1,105 * Collective Brands Inc. 63,542 1,101 * Scientific Games Corp. Class A 69,362 1,098 Meredith Corp. 36,013 1,078 Matthews International Corp. Class A 30,448 1,077 Pool Corp. 47,756 1,061 * Cheesecake Factory Inc. 56,628 1,049 Brunswick Corp./DE 86,865 1,041 Choice Hotels International Inc. 33,450 1,039 Regal Entertainment Group Class A 84,244 1,038 * Life Time Fitness Inc. 36,077 1,012 * Coinstar Inc. 30,301 999 Interactive Data Corp. 37,760 990 Cooper Tire & Rubber Co. 55,827 981 OfficeMax Inc. 76,281 960 * Capella Education Co. 14,115 950 ^ Buckle Inc. 27,594 942 Weight Watchers International Inc. 34,261 940 * AnnTaylor Stores Corp. 58,896 936 * Morningstar Inc. 19,138 929 *,^ Under Armour Inc. Class A 33,066 920 * Gaylord Entertainment Co. 45,262 910 * Saks Inc. 133,166 908 * Blue Nile Inc. 14,533 903 Ryland Group Inc. 42,691 899 * Dana Holding Corp. 131,925 898 Orient-Express Hotels Ltd. Class A 77,433 891 Bob Evans Farms Inc./DE 30,495 886 Barnes & Noble Inc. 39,670 881 * Lululemon Athletica Inc. 38,699 880 * Iconix Brand Group Inc. 69,536 867 * Dress Barn Inc. 48,070 862 Regis Corp. 55,476 860 * Valassis Communications Inc. 47,424 848 * Vail Resorts Inc. 25,007 839 * JOS A Bank Clothiers Inc. 18,507 829 Cracker Barrel Old Country Store Inc. 23,714 816 Belo Corp. Class A 146,785 794 * CROCS Inc. 118,519 788 Scholastic Corp. 32,019 779 Arbitron Inc. 37,456 778 * HSN Inc. 47,710 777 Dillard's Inc. Class A 54,795 773 Penske Auto Group Inc. 40,266 772 International Speedway Corp. Class A 27,708 764 ArvinMeritor Inc. 96,746 757 * PF Chang's China Bistro Inc. 22,170 753 * Childrens Place Retail Stores Inc. 25,064 751 * Charming Shoppes Inc. 151,252 743 * Buffalo Wild Wings Inc. 17,192 715 * Fuel Systems Solutions Inc. 19,677 708 * Lions Gate Entertainment Corp. 114,557 706 National CineMedia Inc. 40,252 683 * Live Nation Inc. 79,510 651 * 99 Cents Only Stores 48,369 651 * Asbury Automotive Group Inc. 50,547 641 * American Public Education Inc. 17,901 622 Liz Claiborne Inc. 125,389 618 * Tenneco Inc. 47,270 616 Group 1 Automotive Inc. 22,951 616 Finish Line Inc. Class A 59,831 608 * Timberland Co. Class A 43,376 604 * Sonic Corp. 54,517 603 Harte-Hanks Inc. 43,240 598 * CEC Entertainment Inc. 22,933 593 * Boyd Gaming Corp. 53,129 581 American Axle & Manufacturing Holdings Inc. 81,563 577 * Pre-Paid Legal Services Inc. 11,364 577 * California Pizza Kitchen Inc. 36,721 574 * Pinnacle Entertainment Inc. 56,160 572 Ethan Allen Interiors Inc. 34,612 571 * Cabela's Inc. 42,173 563 Cato Corp. Class A 27,544 559 Brown Shoe Co. Inc. 69,412 557 * Skechers U.S.A. Inc. Class A 32,256 553 * CTC Media Inc. 35,029 551 Ameristar Casinos Inc. 34,508 545 Big 5 Sporting Goods Corp. 35,275 533 * Papa John's International Inc. 20,945 515 CKE Restaurants Inc. 48,953 514 Churchill Downs Inc. 13,083 504 * Maidenform Brands Inc. 31,094 499 * Steven Madden Ltd. 13,430 494 * Hibbett Sports Inc. 27,083 494 * True Religion Apparel Inc. 18,992 492 * BJ's Restaurants Inc. 32,105 481 Callaway Golf Co. 63,049 480 * America's Car-Mart Inc. 19,787 474 * Pacific Sunwear Of California 91,880 473 * Jo-Ann Stores Inc. 17,377 466 * Universal Technical Institute Inc. 23,644 466 Winnebago Industries 30,586 450 * Beazer Homes USA Inc. 79,576 445 * Exide Technologies 55,403 442 * Ticketmaster Entertainment Inc. 37,436 438 Fred's Inc. Class A 34,245 436 Christopher & Banks Corp. 64,356 436 * AFC Enterprises Inc. 50,308 424 * Helen of Troy Ltd. 21,493 418 * Clear Channel Outdoor Holdings Inc. Class A 59,512 417 * Ascent Media Corp. Class A 16,187 414 Blyth Inc. 10,462 405 * Meritage Homes Corp. 19,954 405 Cherokee Inc. 16,826 403 * Steiner Leisure Ltd. 11,193 400 * G-III Apparel Group Ltd. 28,230 399 NutriSystem Inc. 26,154 399 Unifirst Corp./MA 8,937 397 K-Swiss Inc. Class A 44,900 395 Standard Motor Products Inc. 25,851 393 * Sally Beauty Holdings Inc. 54,898 390 Bebe Stores Inc. 52,325 385 Stewart Enterprises Inc. Class A 73,095 382 * Peet's Coffee & Tea Inc. 13,073 369 * O'Charleys Inc. 39,233 368 * Genesco Inc. 15,055 362 * Texas Roadhouse Inc. Class A 32,851 349 * Drew Industries Inc. 15,995 347 * Interval Leisure Group Inc. 27,680 345 *,^ Blockbuster Inc. Class A 320,851 343 Monro Muffler Brake Inc. 10,557 336 * Amerigon Inc. 45,640 335 * Domino's Pizza Inc. 37,933 335 * Coldwater Creek Inc. 40,771 334 * Ruby Tuesday Inc. 39,678 334 * Jakks Pacific Inc. 23,309 334 * Denny's Corp. 125,145 333 * Volcom Inc. 20,033 330 * Hovnanian Enterprises Inc. Class A 85,958 330 * Standard Pacific Corp. 86,688 320 La-Z-Boy Inc. 36,944 320 Ambassadors Group Inc. 20,186 316 * Overstock.com Inc. 21,395 314 Columbia Sportswear Co. 7,521 310 DineEquity Inc. 12,283 304 * HOT Topic Inc. 40,325 302 * Audiovox Corp. Class A 44,054 302 PetMed Express Inc. 15,794 298 Arctic Cat Inc. 42,147 298 PEP Boys-Manny Moe & Jack 29,722 290 Modine Manufacturing Co. 30,875 286 Stage Stores Inc. 22,045 286 Books-A-Million Inc. 23,571 284 * Cavco Industries Inc. 7,936 282 * Isle of Capri Casinos Inc. 23,807 281 CSS Industries Inc. 14,138 279 Oxford Industries Inc. 14,152 279 Lennar Corp. Class B 24,500 277 * Shuffle Master Inc. 28,268 266 * Red Robin Gourmet Burgers Inc. 13,019 266 * Mediacom Communications Corp. Class A 45,523 262 * Krispy Kreme Doughnuts Inc. 73,070 261 Lithia Motors Inc. Class A 16,630 259 * Carmike Cinemas Inc. 25,465 257 Cinemark Holdings Inc. 24,788 257 * Quiksilver Inc. 93,233 256 * RC2 Corp. 17,934 256 * Shutterfly Inc. 15,257 254 * Furniture Brands International Inc. 45,759 253 World Wrestling Entertainment Inc. Class A 17,739 249 * MarineMax Inc. 31,490 246 * Alloy Inc. 36,292 246 * Kirkland's Inc. 17,131 244 * Borders Group Inc. 77,377 241 * Wet Seal Inc. Class A 63,178 239 * Build-A-Bear Workshop Inc. 47,226 230 *,^ Fuqi International Inc. 7,784 228 * Unifi Inc. 71,192 228 * Citi Trends Inc. 7,881 224 CPI Corp. 17,929 224 *,^ Conn's Inc. 19,627 222 Movado Group Inc. 15,250 222 * Carriage Services Inc. Class A 56,184 219 * Haverty Furniture Cos. Inc. 18,470 218 * Martha Stewart Living Omnimedia Class A 33,957 213 * CKX Inc. 31,017 208 Marcus Corp. 16,048 205 * Learning Tree International Inc. 17,883 204 National Presto Industries Inc. 2,295 199 *,^ Brookfield Homes Corp. 29,518 197 * Drugstore.Com Inc. 79,869 194 * Fisher Communications Inc. 10,632 193 * Perry Ellis International Inc. 11,978 192 * Zale Corp. 26,866 192 Marine Products Corp. 34,069 188 * Leapfrog Enterprises Inc. 45,463 187 Superior Industries International Inc. 12,893 183 * 1-800-Flowers.com Inc. Class A 52,007 179 * Tuesday Morning Corp. 42,595 177 * Systemax Inc. 14,469 175 * RCN Corp. 18,677 174 * Knology Inc. 17,561 171 Jackson Hewitt Tax Service Inc. 33,332 170 Sonic Automotive Inc. Class A 16,019 168 * Retail Ventures Inc. 31,829 168 * Ulta Salon Cosmetics & Fragrance Inc. 10,105 167 * Tween Brands Inc. 19,204 161 * Pier 1 Imports Inc. 41,411 160 * Dorman Products Inc. 10,525 158 * Cache Inc. 31,150 154 * EW Scripps Co. Class A 20,460 153 * Stamps.com Inc. 16,013 148 * Core-Mark Holding Co. Inc. 5,149 147 * Gaiam Inc. Class A 20,924 146 * hhgregg Inc. 8,586 145 * DSW Inc. Class A 9,000 144 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 106,553 142 * Smith & Wesson Holding Corp. 27,010 141 * Dolan Media Co. 11,737 141 * Morgans Hotel Group Co. 25,940 141 * K12 Inc. 8,520 140 * Bluegreen Corp. 45,838 140 Kenneth Cole Productions Inc. Class A 13,837 139 * Cost Plus Inc. 67,628 137 Talbots Inc. 14,765 136 * Warner Music Group Corp. 24,636 136 AH Belo Corp. Class A 41,521 134 Sturm Ruger & Co. Inc. 10,247 133 Dover Downs Gaming & Entertainment Inc. 23,170 132 * AC Moore Arts & Crafts Inc. 36,490 131 * Entercom Communications Corp. Class A 24,735 126 * Benihana Inc. Class A 21,913 126 * Kid Brands Inc. 20,250 126 * Valuevision Media Inc. Class A 36,883 122 Journal Communications Inc. Class A 33,154 122 * Princeton Review Inc. 28,495 120 *,^ Gander Mountain Co. 23,201 119 * Multimedia Games Inc. 23,244 119 McClatchy Co. Class A 45,433 116 * Zumiez Inc. 7,082 116 * dELiA*s Inc. 53,372 115 * Casual Male Retail Group Inc. 33,081 114 Hooker Furniture Corp. 8,400 113 Gray Television Inc. 48,812 113 * Lincoln Educational Services Corp. 4,914 112 * Midas Inc. 11,909 112 * Entravision Communications Corp. Class A 64,225 111 * M/I Homes Inc. 8,173 111 Speedway Motorsports Inc. 7,697 111 * Stein Mart Inc. 8,688 110 Media General Inc. Class A 12,780 109 * Luby's Inc. 25,857 109 * Landry's Restaurants Inc. 10,282 108 * Select Comfort Corp. 22,497 107 ^ Bon-Ton Stores Inc. 14,510 106 * Universal Electronics Inc. 5,148 105 * Rentrak Corp. 5,600 100 Bassett Furniture Industries Inc. 23,287 100 * New York & Co. Inc. 19,325 99 * LodgeNet Interactive Corp. 12,943 98 * Cumulus Media Inc. Class A 56,253 97 * Caribou Coffee Co. Inc. 12,577 91 * iRobot Corp. 7,161 88 * Steak N Shake Co. 7,483 88 * Monarch Casino & Resort Inc. 8,027 86 News Corp. Class B 6,073 85 Sinclair Broadcast Group Inc. Class A 23,450 84 Stanley Furniture Co. Inc. 7,945 82 * Nautilus Inc. 48,102 82 Lee Enterprises Inc./IA 29,094 80 Weyco Group Inc. 3,422 78 * West Marine Inc. 9,677 76 * Harris Interactive Inc. 73,072 75 * Navarre Corp. 32,814 72 * Lumber Liquidators Inc. 3,225 70 * Destination Maternity Corp. 3,852 70 * Steinway Musical Instruments 5,874 70 * Grand Canyon Education Inc. 3,600 64 * Bidz.com Inc. 18,299 64 * Playboy Enterprises Inc. Class B 20,792 63 * Sealy Corp. 19,178 61 * Shoe Carnival Inc. 3,817 59 Strattec Security Corp. 4,111 59 * Town Sports International Holdings Inc. 22,000 55 * Carrols Restaurant Group Inc. 7,300 55 * Century Casinos Inc. 18,779 54 * Emmis Communications Corp. Class A 63,231 53 * Empire Resorts Inc. 17,520 53 Beasley Broadcasting Group Inc. Class A 14,447 52 Spartan Motors Inc. 10,012 51 Skyline Corp. 2,242 51 * Cosi Inc. 77,053 49 * Rex Stores Corp. 4,209 46 * LIN TV Corp. Class A 9,610 45 * Shiloh Industries Inc. 10,059 45 Primedia Inc. 17,570 44 * MTR Gaming Group Inc. 14,457 44 * Global Traffic Network Inc. 8,486 40 * Pomeroy IT Solutions Inc. 6,047 39 * Duckwall-ALCO Stores Inc. 2,152 39 * 4Kids Entertainment Inc. 22,543 38 Heelys Inc. 16,400 35 * Orbitz Worldwide Inc. 5,400 33 * Einstein Noah Restaurant Group Inc. 2,600 31 * Raser Technologies Inc. 20,100 31 * Benihana Inc. Class A 5,006 30 * Stoneridge Inc. 4,152 29 * Lodgian Inc. 16,897 28 * Escalade Inc. 10,730 27 * Palm Harbor Homes Inc. 9,203 27 * Dixie Group Inc. 8,586 26 * Champion Enterprises Inc. 55,389 25 * Orleans Homebuilders Inc. 8,178 25 * Youbet.com Inc. 11,828 25 * EDCI Holdings Inc. 4,094 24 * Reading International Inc. Class A 5,900 24 * Lazare Kaplan International Inc. 9,594 24 * MAXXAM Inc. 2,278 23 * Radio One Inc. 22,460 22 Lifetime Brands Inc. 3,800 22 * Famous Dave's Of America Inc. 3,695 22 * Salem Communications Corp. Class A 9,254 21 * FGX International Holdings Ltd. 1,400 20 * McCormick & Schmick's Seafood Restaurants Inc. 2,500 19 * Red Lion Hotels Corp. 2,812 16 * Daily Journal Corp. 260 14 * Blockbuster Inc. Class B 21,904 13 * Craftmade International Inc. 4,100 13 * California Coastal Communities Inc. 7,820 12 * Hastings Entertainment Inc./United States 2,708 12 * Emerson Radio Corp. 8,900 11 * Saga Communications Inc. Class A 825 11 * Outdoor Channel Holdings Inc. 1,667 11 * Nexstar Broadcasting Group Inc. Class A 2,995 10 * Jamba Inc. 5,000 9 Lakes Entertainment Inc. 2,600 9 * Great Wolf Resorts Inc. 2,310 8 * Hollywood Media Corp. 5,340 8 Johnson Outdoors Inc. Class A 900 8 * Trans World Entertainment 8,888 8 * Spanish Broadcasting System Inc. 16,763 8 Dover Motorsports Inc. 4,394 7 * Atrinsic Inc. 5,453 6 * Ruth's Hospitality Group Inc. 1,000 4 Sport Supply Group Inc. 300 3 Flexsteel Industries 300 3 * Radio One Inc. Class A 1,680 2 * Gaming Partners International Corp. 282 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 332  Consumer Staples (9.8%) Procter & Gamble Co. 2,862,214 165,779 Wal-Mart Stores Inc. 2,305,422 113,173 Coca-Cola Co. 2,045,991 109,870 Philip Morris International Inc. 1,926,270 93,886 PepsiCo Inc./NC 1,528,765 89,677 CVS Caremark Corp. 1,429,625 51,095 Kraft Foods Inc. 1,446,237 37,993 Colgate-Palmolive Co. 490,865 37,443 Walgreen Co. 974,484 36,514 Altria Group Inc. 2,030,411 36,162 Costco Wholesale Corp. 426,429 24,076 Kimberly-Clark Corp. 407,008 24,005 General Mills Inc. 323,023 20,796 Archer-Daniels-Midland Co. 567,325 16,577 Sysco Corp. 579,229 14,394 Avon Products Inc. 419,215 14,237 Kellogg Co. 263,442 12,969 Kroger Co. 609,746 12,585 Lorillard Inc. 165,428 12,291 HJ Heinz Co. 308,945 12,281 ConAgra Foods Inc. 439,947 9,538 Safeway Inc. 418,503 8,253 Bunge Ltd. 130,190 8,151 Clorox Co. 136,817 8,048 Reynolds American Inc. 171,978 7,656 Molson Coors Brewing Co. Class B 149,051 7,256 Sara Lee Corp. 650,303 7,244 * Dr Pepper Snapple Group Inc. 249,852 7,183 Campbell Soup Co. 208,651 6,806 Coca-Cola Enterprises Inc. 288,538 6,178 JM Smucker Co. 116,515 6,176 Hershey Co. 155,577 6,046 Pepsi Bottling Group Inc. 147,379 5,371 * Whole Foods Market Inc. 138,494 4,223 * Energizer Holdings Inc. 63,224 4,194 Estee Lauder Cos. Inc. Class A 111,213 4,124 McCormick & Co. Inc./MD 116,287 3,947 Church & Dwight Co. Inc. 69,129 3,922 Brown-Forman Corp. Class B 78,467 3,784 Tyson Foods Inc. Class A 288,212 3,640 * Ralcorp Holdings Inc. 55,915 3,269 * Dean Foods Co. 178,101 3,168 SUPERVALU Inc. 209,201 3,151 * Constellation Brands Inc. Class A 195,068 2,955 * Hansen Natural Corp. 76,237 2,801 Hormel Foods Corp. 72,964 2,592 *,^ Green Mountain Coffee Roasters Inc. 33,826 2,498 Alberto-Culver Co. Class B 87,320 2,417 Del Monte Foods Co. 195,935 2,269 * NBTY Inc. 55,078 2,180 Flowers Foods Inc. 82,472 2,168 Corn Products International Inc. 73,694 2,102 * Smithfield Foods Inc. 147,566 2,036 Herbalife Ltd. 61,190 2,003 * BJ's Wholesale Club Inc. 53,857 1,951 PepsiAmericas Inc. 61,867 1,767 * Central European Distribution Corp. 50,065 1,640 Casey's General Stores Inc. 50,640 1,589 Mead Johnson Nutrition Co. Class A 34,525 1,557 * Chattem Inc. 17,505 1,163 * TreeHouse Foods Inc. 31,452 1,122 Ruddick Corp. 41,167 1,096 Universal Corp./VA 24,799 1,037 * Rite Aid Corp. 612,335 1,004 Lancaster Colony Corp. 19,210 985 * United Natural Foods Inc. 40,755 975 Nu Skin Enterprises Inc. Class A 50,702 940 * Chiquita Brands International Inc. 56,720 917 Andersons Inc. 23,782 837 Vector Group Ltd. 46,359 722 * Winn-Dixie Stores Inc. 54,521 715 * Hain Celestial Group Inc. 36,356 697 J&J Snack Foods Corp. 15,732 679 Sanderson Farms Inc. 16,925 637 Lance Inc. 24,490 632 * Bare Escentuals Inc. 48,402 576 * Darling International Inc. 76,640 563 Tootsie Roll Industries Inc. 20,239 481 Cal-Maine Foods Inc. 17,664 473 * Medifast Inc. 21,662 471 Coca-Cola Bottling Co. Consolidated 9,340 452 * Central Garden and Pet Co. 35,086 412 * American Italian Pasta Co. 14,595 397 * Pantry Inc. 25,171 395 WD-40 Co. 12,845 365 Diamond Foods Inc. 11,432 363 * Central Garden and Pet Co. Class A 32,698 357 Inter Parfums Inc. 28,460 348 Ingles Markets Inc. Class A 20,750 328 Nash Finch Co. 11,939 326 *,^ American Oriental Bioengineering Inc. 66,861 325 * Alliance One International Inc. 70,342 315 * Prestige Brands Holdings Inc. 43,870 309 * Boston Beer Co. Inc. Class A 7,839 291 * Smart Balance Inc. 44,578 274 * Heckmann Corp. 49,400 226 * John B. Sanfilippo & Son Inc. 19,463 226 * Great Atlantic & Pacific Tea Co. 24,812 221 Arden Group Inc. 1,822 218 * American Dairy Inc. 7,568 214 Pricesmart Inc. 11,006 206 Weis Markets Inc. 6,287 201 * Elizabeth Arden Inc. 15,128 178 Alico Inc. 5,905 174 B&G Foods Inc. Class A 20,892 171 * Lifeway Foods Inc. 15,308 168 Spartan Stores Inc. 11,601 164 Farmer Bros Co. 6,656 138 * USANA Health Sciences Inc. 3,935 134 * Susser Holdings Corp. 10,675 134 Imperial Sugar Co. 10,200 129 * Omega Protein Corp. 26,493 129 * Reddy Ice Holdings Inc. 22,460 122 * Zapata Corp. 17,400 121 Mannatech Inc. 31,039 119 Griffin Land & Nurseries Inc. 3,583 115 * HQ Sustainable Maritime Industries Inc. 12,000 106 *,^ Star Scientific Inc. 94,615 88 * National Beverage Corp. 7,497 86 Oil-Dri Corp. of America 4,218 61 * Overhill Farms Inc. 9,500 58 * Parlux Fragrances Inc. 20,700 45 * Female Health Co. 8,774 44 * Revlon Inc. Class A 8,572 42 * Physicians Formula Holdings Inc. 11,700 33 * Nutraceutical International Corp. 2,905 33 * Seneca Foods Corp. Class A 800 22 * MGP Ingredients Inc. 4,634 20 * Inventure Group Inc. 5,277 15 Tasty Baking Co. 1,568 10 * Jones Soda Co. 12,240 10 Calavo Growers Inc. 498 9 Village Super Market Inc. Class A 200 6 Schiff Nutrition International Inc. 484 3 * Monterey Gourmet Foods Inc. 1,069 2 Energy (11.0%) Exxon Mobil Corp. 4,791,833 328,768 Chevron Corp. 1,968,527 138,643 Schlumberger Ltd. 1,174,803 70,018 ConocoPhillips 1,382,090 62,415 Occidental Petroleum Corp. 795,951 62,403 Anadarko Petroleum Corp. 490,561 30,773 Apache Corp. 329,352 30,244 Devon Energy Corp. 414,360 27,899 * Transocean Ltd. 315,111 26,951 Halliburton Co. 880,895 23,890 XTO Energy Inc. 541,108 22,359 Marathon Oil Corp. 694,987 22,170 EOG Resources Inc. 245,763 20,524 * National Oilwell Varco Inc. 410,583 17,708 Chesapeake Energy Corp. 584,099 16,588 Hess Corp. 288,997 15,450 * Southwestern Energy Co. 337,392 14,400 * Weatherford International Ltd. 685,584 14,212 Baker Hughes Inc. 304,681 12,998 Spectra Energy Corp. 634,480 12,017 Noble Energy Inc. 170,580 11,251 Valero Energy Corp. 547,525 10,617 Murphy Oil Corp. 177,957 10,245 Williams Cos. Inc. 570,658 10,198 Peabody Energy Corp. 263,157 9,795 Noble Corp. 256,456 9,735 * Cameron International Corp. 213,720 8,083 Consol Energy Inc. 177,443 8,004 Range Resources Corp. 153,697 7,586 * Ultra Petroleum Corp. 148,887 7,290 * PetroHawk Energy Corp. 295,927 7,164 El Paso Corp. 689,741 7,118 Diamond Offshore Drilling Inc. 68,399 6,533 * FMC Technologies Inc. 121,787 6,362 Smith International Inc. 215,347 6,180 ENSCO International Inc. 139,499 5,934 * Nabors Industries Ltd. 278,448 5,820 BJ Services Co. 287,676 5,590 * Newfield Exploration Co. 130,556 5,556 * Pride International Inc. 171,210 5,212 * Alpha Natural Resources Inc. 117,962 4,140 Helmerich & Payne Inc. 103,823 4,104 Pioneer Natural Resources Co. 112,481 4,082 * Plains Exploration & Production Co. 135,009 3,734 * Denbury Resources Inc. 245,603 3,716 Cabot Oil & Gas Corp. 102,276 3,656 Cimarex Energy Co. 82,107 3,557 Arch Coal Inc. 157,728 3,491 * Kinder Morgan Management LLC 72,944 3,454 * EXCO Resources Inc. 177,136 3,311 Sunoco Inc. 115,331 3,281 * Oceaneering International Inc. 54,125 3,072 * Whiting Petroleum Corp. 50,279 2,895 Rowan Cos. Inc. 111,619 2,575 * Dresser-Rand Group Inc. 81,462 2,531 Tidewater Inc. 50,713 2,388 Massey Energy Co. 84,389 2,354 * Concho Resources Inc./Midland TX 63,416 2,303 Southern Union Co. 110,474 2,297 Patterson-UTI Energy Inc. 151,760 2,292 Core Laboratories NV 21,518 2,218 Tesoro Corp./Texas 136,886 2,051 * Forest Oil Corp. 103,265 2,021 * Atwood Oceanics Inc. 57,147 2,016 St Mary Land & Exploration Co. 61,819 2,007 * Encore Acquisition Co. 52,071 1,947 * Comstock Resources Inc. 46,142 1,849 * Unit Corp. 44,625 1,841 * Superior Energy Services Inc. 77,182 1,738 * Oil States International Inc. 49,261 1,731 * Quicksilver Resources Inc. 117,926 1,673 * SandRidge Energy Inc. 126,535 1,640 * Dril-Quip Inc. 31,142 1,546 * SEACOR Holdings Inc. 18,933 1,545 Frontier Oil Corp. 103,363 1,439 * Mariner Energy Inc. 99,914 1,417 * Helix Energy Solutions Group Inc. 92,918 1,392 * Exterran Holdings Inc. 58,555 1,390 * Arena Resources Inc. 38,099 1,353 World Fuel Services Corp. 27,865 1,339 * Bill Barrett Corp. 40,447 1,326 * Continental Resources Inc./OK 33,584 1,315 Holly Corp. 42,511 1,089 * Key Energy Services Inc. 121,959 1,061 Penn Virginia Corp. 45,114 1,034 CARBO Ceramics Inc. 19,830 1,022 * Patriot Coal Corp. 86,057 1,012 * Atlas Energy Inc. 37,103 1,004 * Brigham Exploration Co. 108,673 987 Berry Petroleum Co. Class A 36,443 976 * Global Industries Ltd. 102,555 974 Overseas Shipholding Group Inc. 25,135 939 * CNX Gas Corp. 30,039 922 * Cal Dive International Inc. 93,156 921 * NATCO Group Inc. 20,106 890 * Swift Energy Co. 36,750 870 * Bristow Group Inc. 27,671 822 * ATP Oil & Gas Corp. 44,212 791 Lufkin Industries Inc. 14,230 757 * International Coal Group Inc. 186,441 751 * Stone Energy Corp. 43,834 715 * BPZ Resources Inc. 92,321 694 * Complete Production Services Inc. 61,210 692 * Tetra Technologies Inc. 69,572 674 * Contango Oil & Gas Co. 13,116 670 * Parker Drilling Co. 121,003 661 * Rosetta Resources Inc. 42,985 631 * Clean Energy Fuels Corp. 43,279 624 * Gulfmark Offshore Inc. 19,014 623 * Enbridge Energy Management LLC 13,488 608 * Carrizo Oil & Gas Inc. 24,687 605 * Goodrich Petroleum Corp. 23,069 595 * Hornbeck Offshore Services Inc. 21,600 595 * Allis-Chalmers Energy Inc. 120,717 526 * McMoRan Exploration Co. 68,390 516 * USEC Inc. 108,108 507 * Seahawk Drilling Inc. 15,785 491 * James River Coal Co. 25,365 485 * Hercules Offshore Inc. 95,316 468 * ION Geophysical Corp. 132,576 467 * Willbros Group Inc. 28,800 439 * Matrix Service Co. 37,874 412 * Pioneer Drilling Co. 49,909 366 Vaalco Energy Inc. 79,143 364 General Maritime Corp. 46,540 360 * Oilsands Quest Inc. 312,358 353 Delek US Holdings Inc. 38,923 334 * Western Refining Inc. 50,739 327 * Basic Energy Services Inc. 38,009 323 Alon USA Energy Inc. 31,362 311 * Dawson Geophysical Co. 11,220 307 W&T Offshore Inc. 25,526 299 Gulf Island Fabrication Inc. 15,184 285 * Approach Resources Inc. 30,248 275 * Newpark Resources Inc. 82,326 264 * Clayton Williams Energy Inc. 8,511 256 * Petroquest Energy Inc. 39,386 256 * GMX Resources Inc. 16,254 255 * Geokinetics Inc. 11,700 248 * Venoco Inc. 21,297 245 * Delta Petroleum Corp. 133,048 233 * Bronco Drilling Co. Inc. 34,640 227 RPC Inc. 20,231 212 * Petroleum Development Corp. 10,985 205 * Abraxas Petroleum Corp. 114,376 205 * Endeavour International Corp. 165,325 200 * T-3 Energy Services Inc. 9,304 183 * FX Energy Inc. 55,135 178 Crosstex Energy Inc. 33,324 176 * CREDO Petroleum Corp. 16,623 168 * Natural Gas Services Group Inc. 9,200 162 * PHI Inc. 6,963 141 * Harvest Natural Resources Inc. 26,088 134 Toreador Resources Corp. 12,850 128 * CVR Energy Inc. 10,226 127 * Bolt Technology Corp. 8,431 106 * ENGlobal Corp. 24,700 102 * Evergreen Energy Inc. 163,536 101 * Double Eagle Petroleum Co. 19,340 92 * Cheniere Energy Inc. 31,466 92 * Union Drilling Inc. 12,040 92 * Rentech Inc. 56,482 92 * American Oil & Gas Inc. 44,792 88 * Tesco Corp. 10,100 81 * Warren Resources Inc. 26,047 77 * Syntroleum Corp. 28,304 76 * Gulfport Energy Corp. 8,672 76 * OYO Geospace Corp. 2,929 76 *,^ Sulphco Inc. 53,850 74 * Parallel Petroleum Corp. 22,879 73 * Callon Petroleum Co. 37,149 68 * HKN Inc. 16,344 51 * Superior Well Services Inc. 4,900 47 * Boots & Coots Inc. 27,400 44 * Kodiak Oil & Gas Corp. 17,400 42 * Trico Marine Services Inc./United States 4,901 38 * Westmoreland Coal Co. 3,998 33 * Gasco Energy Inc. 64,680 32 * Meridian Resource Corp. 72,640 30 * Mitcham Industries Inc. 4,004 25 * Verenium Corp. 2,594 18 * Cano Petroleum Inc. 12,200 15 * Pacific Ethanol Inc. 26,820 14 Panhandle Oil and Gas Inc. Class A 600 13 * Uranium Resources Inc. 7,500 9 Barnwell Industries Inc. 1,802 8 * RAM Energy Resources Inc. 3,700 4 * TGC Industries Inc. 287 1 Financials (15.9%) JPMorgan Chase & Co. 3,691,457 161,760 Bank of America Corp. 8,486,354 143,589 Wells Fargo & Co. 4,295,850 121,057 Goldman Sachs Group Inc. 469,546 86,561 Citigroup Inc. 15,727,959 76,123 US Bancorp 1,863,354 40,733 Morgan Stanley 1,156,782 35,721 American Express Co. 1,032,660 35,007 Bank of New York Mellon Corp. 1,174,744 34,056 * Berkshire Hathaway Inc. Class B 9,636 32,020 MetLife Inc. 804,367 30,622 Travelers Cos. Inc. 575,225 28,318 State Street Corp. 477,624 25,123 Prudential Financial Inc. 447,836 22,351 PNC Financial Services Group Inc. 437,092 21,238 Aflac Inc. 458,936 19,615 Simon Property Group Inc. 277,801 19,288 Charles Schwab Corp. 967,609 18,530 BB&T Corp. 669,239 18,230 CME Group Inc. 58,647 18,074 ACE Ltd. 329,850 17,634 Chubb Corp. 345,689 17,426 Franklin Resources Inc. 159,316 16,027 Capital One Financial Corp. 443,483 15,846 Allstate Corp. 500,326 15,320 Marsh & McLennan Cos. Inc. 514,150 12,715 Northern Trust Corp. 211,346 12,292 Loews Corp. 342,602 11,734 T Rowe Price Group Inc. 250,872 11,465 * Progressive Corp. 636,785 10,558 SunTrust Banks Inc. 457,242 10,311 Vornado Realty Trust 156,010 10,049 AON Corp. 245,210 9,978 Annaly Capital Management Inc. 534,499 9,696 Public Storage 123,902 9,322 Invesco Ltd. 404,879 9,215 Ameriprise Financial Inc. 251,242 9,128 Boston Properties Inc. 134,185 8,796 Discover Financial Services 528,920 8,584 Hartford Financial Services Group Inc. 319,779 8,474 Principal Financial Group Inc. 305,700 8,373 Equity Residential 269,411 8,271 HCP Inc. 286,305 8,228 Lincoln National Corp. 291,655 7,557 Fifth Third Bancorp 743,976 7,536 NYSE Euronext 255,854 7,392 Unum Group 326,445 6,999 Host Hotels & Resorts Inc. 583,071 6,863 Regions Financial Corp. 1,077,199 6,689 Hudson City Bancorp Inc. 462,522 6,082 Ventas Inc. 154,133 5,934 * IntercontinentalExchange Inc. 60,988 5,927 XL Capital Ltd. Class A 336,802 5,881 AvalonBay Communities Inc. 78,766 5,729 Genworth Financial Inc. Class A 474,246 5,667 People's United Financial Inc. 342,961 5,336 Everest Re Group Ltd. 60,597 5,314 * American International Group Inc. 119,121 5,254 ProLogis 435,870 5,196 * TD Ameritrade Holding Corp. 258,659 5,075 Keycorp 768,221 4,993 Plum Creek Timber Co. Inc. 160,331 4,913 Health Care REIT Inc. 117,955 4,909 ^ M&T Bank Corp. 74,830 4,663 Willis Group Holdings Ltd. 164,761 4,650 * Leucadia National Corp. 187,837 4,643 Kimco Realty Corp. 352,210 4,593 BlackRock Inc. 20,896 4,531 Comerica Inc. 148,728 4,413 * Berkshire Hathaway Inc. Class A 43 4,343 Legg Mason Inc. 139,636 4,333 PartnerRe Ltd. 55,792 4,293 Moody's Corp. 197,180 4,034 Axis Capital Holdings Ltd. 133,224 4,021 * SLM Corp. 460,932 4,019 Cincinnati Financial Corp. 152,240 3,957 Assurant Inc. 116,126 3,723 New York Community Bancorp Inc. 323,067 3,689 WR Berkley Corp. 141,971 3,589 Federal Realty Investment Trust 58,286 3,577 Torchmark Corp. 81,444 3,537 RenaissanceRe Holdings Ltd. 61,449 3,365 Fidelity National Financial Inc. Class A 220,428 3,324 AMB Property Corp. 144,476 3,316 Liberty Property Trust 101,726 3,309 Digital Realty Trust Inc. 71,378 3,263 SL Green Realty Corp. 73,239 3,212 Reinsurance Group of America Inc. Class A 71,943 3,209 Rayonier Inc. 78,069 3,194 Huntington Bancshares Inc./OH 668,698 3,150 Nationwide Health Properties Inc. 101,596 3,148 Eaton Vance Corp. 109,333 3,060 * Markel Corp. 9,216 3,040 HCC Insurance Holdings Inc. 110,480 3,022 * NASDAQ OMX Group Inc. 139,904 2,945 Regency Centers Corp. 79,146 2,932 * MSCI Inc. Class A 98,848 2,928 Old Republic International Corp. 237,870 2,897 * First Horizon National Corp. 215,650 2,853 * Arch Capital Group Ltd. 41,888 2,829 * Jefferies Group Inc. 101,687 2,769 Cullen/Frost Bankers Inc. 52,892 2,731 Marshall & Ilsley Corp. 330,666 2,668 * St Joe Co. 91,360 2,660 Duke Realty Corp. 221,401 2,659 * Affiliated Managers Group Inc. 40,703 2,646 Realty Income Corp. 103,096 2,644 Transatlantic Holdings Inc. 52,434 2,631 * CB Richard Ellis Group Inc. Class A 222,713 2,615 Camden Property Trust 64,433 2,597 SEI Investments Co. 131,932 2,596 First American Corp. 78,335 2,536 Janus Capital Group Inc. 177,279 2,514 Hospitality Properties Trust 121,126 2,467 Mack-Cali Realty Corp. 75,846 2,452 Waddell & Reed Financial Inc. 85,347 2,428 Arthur J Gallagher & Co. 99,378 2,422 White Mountains Insurance Group Ltd. 7,873 2,417 Federated Investors Inc. Class B 91,336 2,409 Senior Housing Properties Trust 125,833 2,405 Commerce Bancshares Inc./Kansas City MO 64,256 2,393 Validus Holdings Ltd. 92,121 2,377 Macerich Co. 77,649 2,355 UDR Inc. 149,157 2,348 Alexandria Real Estate Equities Inc. 42,754 2,324 Chimera Investment Corp. 603,456 2,305 Brown & Brown Inc. 118,674 2,274 Raymond James Financial Inc. 97,481 2,269 Weingarten Realty Investors 112,562 2,242 Highwoods Properties Inc. 69,266 2,178 Aspen Insurance Holdings Ltd. 82,201 2,176 Essex Property Trust Inc. 27,247 2,168 First Niagara Financial Group Inc. 174,951 2,157 MFA Financial Inc. 270,557 2,154 Assured Guaranty Ltd. 109,256 2,122 Corporate Office Properties Trust SBI/MD 56,963 2,101 Hanover Insurance Group Inc. 50,773 2,098 * AmeriCredit Corp. 131,095 2,070 Allied World Assurance Co. Holdings Ltd. 41,694 1,998 Bank of Hawaii Corp. 47,339 1,966 StanCorp Financial Group Inc. 48,361 1,952 Zions Bancorporation 108,354 1,947 Jones Lang LaSalle Inc. 40,975 1,941 * Knight Capital Group Inc. Class A 87,794 1,909 Taubman Centers Inc. 52,704 1,902 American Financial Group Inc./OH 74,495 1,900 * E*Trade Financial Corp. 1,044,920 1,829 Washington Federal Inc. 108,339 1,827 Platinum Underwriters Holdings Ltd. 50,833 1,822 Bancorpsouth Inc. 73,973 1,806 Protective Life Corp. 82,670 1,771 Endurance Specialty Holdings Ltd. 48,439 1,767 Greenhill & Co. Inc. 19,554 1,752 National Retail Properties Inc. 79,448 1,706 Apartment Investment & Management Co. 115,531 1,704 City National Corp./CA 43,033 1,675 HRPT Properties Trust 222,350 1,672 *,^ Federal National Mortgage Assn. 1,099,647 1,671 Washington Real Estate Investment Trust 57,674 1,661 Valley National Bancorp 133,578 1,642 * ProAssurance Corp. 31,139 1,625 Synovus Financial Corp. 429,762 1,612 BRE Properties Inc. 50,953 1,595 FirstMerit Corp. 82,026 1,561 Westamerica Bancorporation 29,134 1,515 Apollo Investment Corp. 158,310 1,512 TCF Financial Corp. 114,158 1,489 Forest City Enterprises Inc. Class A 111,233 1,487 * Stifel Financial Corp. 26,989 1,482 Tanger Factory Outlet Centers 39,350 1,469 Prosperity Bancshares Inc. 41,094 1,430 * SVB Financial Group 32,827 1,420 * Alleghany Corp. 5,460 1,414 Home Properties Inc. 32,703 1,409 Associated Banc-Corp 120,801 1,380 Odyssey Re Holdings Corp. 21,051 1,364 American Campus Communities Inc. 50,694 1,361 BioMed Realty Trust Inc. 98,033 1,353 Brandywine Realty Trust 122,472 1,352 Montpelier Re Holdings Ltd. 80,740 1,318 Omega Healthcare Investors Inc. 81,959 1,313 Fulton Financial Corp. 174,131 1,282 Mid-America Apartment Communities Inc. 28,208 1,273 * MBIA Inc. 163,358 1,268 Developers Diversified Realty Corp. 135,080 1,248 Healthcare Realty Trust Inc. 58,899 1,245 LaSalle Hotel Properties 62,915 1,237 Equity Lifestyle Properties Inc. 28,386 1,215 UMB Financial Corp. 29,960 1,212 * Investment Technology Group Inc. 43,218 1,207 Entertainment Properties Trust 35,040 1,196 Douglas Emmett Inc. 96,681 1,187 CBL & Associates Properties Inc. 122,246 1,186 Ares Capital Corp. 107,568 1,185 *,^ Federal Home Loan Mortgage Corp. 642,496 1,156 Kilroy Realty Corp. 41,584 1,154 Zenith National Insurance Corp. 37,318 1,153 Erie Indemnity Co. Class A 30,762 1,152 * Signature Bank/New York NY 39,599 1,148 Potlatch Corp. 39,728 1,130 CapitalSource Inc. 257,268 1,117 Redwood Trust Inc. 71,613 1,110 BOK Financial Corp. 23,656 1,096 TFS Financial Corp. 91,092 1,084 Delphi Financial Group Inc. 47,623 1,078 * PHH Corp. 54,168 1,075 Hatteras Financial Corp. 35,538 1,065 * Argo Group International Holdings Ltd. 30,985 1,044 NewAlliance Bancshares Inc. 95,833 1,025 DCT Industrial Trust Inc. 199,971 1,022 Max Capital Group Ltd. 47,774 1,021 * KBW Inc. 31,281 1,008 PrivateBancorp Inc. 40,663 995 Mercury General Corp. 27,418 992 Wilmington Trust Corp. 69,270 984 PS Business Parks Inc. 19,067 978 * Conseco Inc. 185,447 975 MB Financial Inc. 46,100 967 RLI Corp. 18,285 965 Unitrin Inc. 49,356 962 EastGroup Properties Inc. 24,967 954 * Piper Jaffray Cos. 19,789 944 Popular Inc. 331,005 937 Old National Bancorp/IN 82,985 929 Trustmark Corp. 48,779 929 Franklin Street Properties Corp. 70,818 928 * MGIC Investment Corp. 124,660 924 Astoria Financial Corp. 83,238 919 Glacier Bancorp Inc. 60,939 910 ^ American Capital Ltd. 277,546 896 Hancock Holding Co. 23,825 895 Tower Group Inc. 36,637 894 Capstead Mortgage Corp. 63,852 888 Cash America International Inc. 29,171 880 ^ Equity One Inc. 56,015 878 Umpqua Holdings Corp. 82,268 872 Radian Group Inc. 82,413 872 Iberiabank Corp. 19,023 867 * DiamondRock Hospitality Co. 106,425 862 Extra Space Storage Inc. 81,424 859 Post Properties Inc. 47,139 848 International Bancshares Corp. 51,716 843 CVB Financial Corp. 109,974 835 Selective Insurance Group 52,902 832 Community Bank System Inc. 44,984 822 First Financial Bankshares Inc. 16,517 817 * Interactive Brokers Group Inc. 40,987 814 ^ United Bankshares Inc. 41,364 810 Anworth Mortgage Asset Corp. 102,725 809 First Financial Bancorp 66,435 801 NBT Bancorp Inc. 35,508 800 Acadia Realty Trust 52,547 792 FNB Corp./PA 110,937 789 Sovran Self Storage Inc. 25,671 781 * Navigators Group Inc. 14,131 777 First Midwest Bancorp Inc./IL 68,637 774 East West Bancorp Inc. 92,924 771 optionsXpress Holdings Inc. 44,092 762 PacWest Bancorp 39,548 753 Allied Capital Corp. 241,565 742 National Health Investors Inc. 23,417 741 Ambac Financial Group Inc. 440,274 740 Wintrust Financial Corp. 25,971 726 Employers Holdings Inc. 46,595 721 Capitol Federal Financial 21,875 720 Boston Private Financial Holdings Inc. 109,198 711 City Holding Co. 23,410 698 Brookline Bancorp Inc. 71,610 696 First Citizens BancShares Inc./NC Class A 4,255 677 * MF Global Ltd. 92,707 674 * Portfolio Recovery Associates Inc. 14,868 674 Columbia Banking System Inc. 40,550 671 Chemical Financial Corp. 30,639 668 National Penn Bancshares Inc. 106,514 651 Sterling Bancshares Inc./TX 87,860 642 Park National Corp. 10,936 638 Bank Mutual Corp. 69,691 616 Independent Bank Corp./Rockland MA 27,611 611 First Commonwealth Financial Corp. 105,416 599 Whitney Holding Corp./LA 62,610 597 * Dollar Financial Corp. 36,804 590 Financial Federal Corp. 23,553 581 Bank of the Ozarks Inc. 21,883 581 Trustco Bank Corp. NY 92,265 577 Cohen & Steers Inc. 23,862 573 * Ocwen Financial Corp. 49,930 565 * Investors Bancorp Inc. 53,223 565 Infinity Property & Casualty Corp. 13,184 560 * Pico Holdings Inc. 16,624 554 Evercore Partners Inc. Class A 18,942 553 * Texas Capital Bancshares Inc. 32,563 548 Cathay General Bancorp 67,736 548 Webster Financial Corp. 43,636 544 Community Trust Bancorp Inc. 20,691 541 * World Acceptance Corp. 21,358 538 * Hilltop Holdings Inc. 43,532 534 American Equity Investment Life Holding Co. 75,896 533 Provident New York Bancorp 55,261 528 Berkshire Hills Bancorp Inc. 23,933 525 Duff & Phelps Corp. Class A 27,390 525 American Capital Agency Corp. 18,356 522 FBL Financial Group Inc. Class A 26,773 520 Provident Financial Services Inc. 50,100 516 Saul Centers Inc. 15,915 511 Arrow Financial Corp. 18,709 511 Investors Real Estate Trust 55,708 504 Horace Mann Educators Corp. 36,039 503 Alexander's Inc. 1,687 499 Phoenix Cos. Inc. 152,103 494 Dime Community Bancshares 43,104 493 Home Bancshares Inc./Conway AR 22,365 490 Colonial Properties Trust 50,295 489 * AMERISAFE Inc. 27,846 480 Inland Real Estate Corp. 54,734 479 Calamos Asset Management Inc. Class A 36,700 479 Susquehanna Bancshares Inc. 80,896 476 American Physicians Capital Inc. 16,532 476 Cousins Properties Inc. 57,279 474 ^ CIT Group Inc. 389,290 471 Safety Insurance Group Inc. 13,230 436 GFI Group Inc. 60,017 434 Bancfirst Corp. 11,676 431 * Beneficial Mutual Bancorp Inc. 46,444 424 Northwest Bancorp Inc. 18,385 420 Southside Bancshares Inc. 18,501 417 * Ezcorp Inc. Class A 30,446 416 Strategic Hotels & Resorts Inc. 160,573 416 Harleysville Group Inc. 13,056 413 * Forestar Group Inc. 23,786 409 Advance America Cash Advance Centers Inc. 72,407 405 Camden National Corp. 12,182 402 Presidential Life Corp. 38,731 401 Ashford Hospitality Trust Inc. 114,266 395 BlackRock Kelso Capital Corp. 53,027 393 GAMCO Investors Inc. 8,532 390 Medical Properties Trust Inc. 49,757 389 Amtrust Financial Services Inc. 33,793 386 BGC Partners Inc. Class A 88,243 378 Associated Estates Realty Corp. 39,183 377 First Financial Holdings Inc. 23,144 370 Getty Realty Corp. 15,026 369 Renasant Corp. 24,667 366 Abington Bancorp Inc. 47,077 364 Capital Southwest Corp. 4,672 359 Gladstone Capital Corp. 40,085 358 * First Cash Financial Services Inc. 20,867 357 BankFinancial Corp. 37,227 357 First Bancorp/Puerto Rico 115,549 352 Oriental Financial Group Inc. 27,644 351 *,^ iStar Financial Inc. 114,565 348 Baldwin & Lyons Inc. 14,729 345 Hercules Technology Growth Capital Inc. 35,016 344 * Encore Capital Group Inc. 25,226 339 * Citizens Inc./TX 52,626 334 WesBanco Inc. 21,268 329 Harleysville National Corp. 61,673 329 Republic Bancorp Inc./KY Class A 16,432 328 * United America Indemnity Ltd. Class A 43,942 325 Ames National Corp. 13,400 323 * FPIC Insurance Group Inc. 9,614 323 * LaBranche & Co. Inc. 94,409 321 Ameris Bancorp 44,893 321 Cardinal Financial Corp. 38,975 321 United Fire & Casualty Co. 17,619 315 SWS Group Inc. 21,891 315 Agree Realty Corp. 13,733 315 Simmons First National Corp. Class A 10,883 314 ViewPoint Financial Group 21,833 307 *,^ United Community Banks Inc./GA 61,281 306 Sunstone Hotel Investors Inc. 42,973 305 Cedar Shopping Centers Inc. 47,098 304 S&T Bancorp Inc. 23,431 304 Northfield Bancorp Inc. 23,568 302 Capital City Bank Group Inc. 20,948 297 Anthracite Capital Inc. 282,943 297 * MCG Capital Corp. 70,444 295 DuPont Fabros Technology Inc. 22,030 294 Walter Investment Management Corp. 18,302 293 * Avatar Holdings Inc. 15,405 293 National Western Life Insurance Co. Class A 1,612 284 LTC Properties Inc. 11,775 283 ^ BankAtlantic Bancorp Inc. Class A 97,578 283 * Riskmetrics Group Inc. 18,881 276 Bryn Mawr Bank Corp. 15,734 275 Prospect Capital Corp. 25,350 271 Flushing Financial Corp. 23,662 270 * MarketAxess Holdings Inc. 22,227 268 U-Store-It Trust 42,444 265 Kearny Financial Corp. 25,407 265 Bancorp Rhode Island Inc. 10,511 263 US Global Investors Inc. Class A 21,126 260 * Broadpoint Gleacher Securities Inc. 31,193 260 * Alesco Financial Inc. 207,688 260 PMI Group Inc. 60,473 257 * FBR Capital Markets Corp. 42,822 254 Lexington Realty Trust 49,543 253 * TradeStation Group Inc. 30,577 249 Meadowbrook Insurance Group Inc. 33,455 248 * Asset Acceptance Capital Corp. 34,066 247 ^ Arbor Realty Trust Inc. 84,776 241 * Pinnacle Financial Partners Inc. 18,936 241 *,^ CompuCredit Holdings Corp. 51,024 240 SCBT Financial Corp. 8,441 237 ^ First Busey Corp. 50,274 236 Heartland Financial USA Inc. 15,845 234 American National Bankshares Inc. 10,649 232 * Altisource Portfolio Solutions SA 16,064 232 FelCor Lodging Trust Inc. 50,358 228 SY Bancorp Inc. 9,875 228 National Financial Partners Corp. 26,105 228 First Merchants Corp. 32,178 224 Lakeland Financial Corp. 10,847 224 First Bancorp/Troy NC 12,323 222 Consolidated-Tomoka Land Co. 5,767 221 * FCStone Group Inc. 45,713 220 CoBiz Financial Inc. 44,119 220 StellarOne Corp. 14,873 219 Donegal Group Inc. Class A 14,079 217 Parkway Properties Inc./Md 10,986 216 Pennsylvania Real Estate Investment Trust 27,759 211 Education Realty Trust Inc. 35,092 208 First Industrial Realty Trust Inc. 39,570 208 Clifton Savings Bancorp Inc. 21,108 207 Sierra Bancorp 17,176 206 EMC Insurance Group Inc. 9,739 206 * Cowen Group Inc. 28,897 206 Alliance Financial Corp./NY 7,525 204 Sanders Morris Harris Group Inc. 34,402 203 * Nelnet Inc. Class A 16,237 202 Flagstone Reinsurance Holdings Ltd. 17,819 201 Banner Corp. 72,136 197 Compass Diversified Holdings 18,347 192 * Greenlight Capital Re Ltd. Class A 10,152 191 1st Source Corp. 11,673 190 ^ Life Partners Holdings Inc. 10,450 187 Medallion Financial Corp. 22,087 185 * Marlin Business Services Corp. 22,538 184 * CNA Surety Corp. 11,374 184 Great Southern Bancorp Inc. 7,353 174 * Safeguard Scientifics Inc. 15,832 174 Universal Health Realty Income Trust 5,334 174 First Financial Corp./IN 5,468 168 First Potomac Realty Trust 14,444 167 ESSA Bancorp Inc. 12,601 166 First Community Bancshares Inc./VA 12,944 163 * Western Alliance Bancorp 25,685 162 BRT Realty Trust 28,113 160 OneBeacon Insurance Group Ltd. Class A 11,566 159 Trico Bancshares 9,567 157 Enterprise Financial Services Corp. 16,823 156 Lakeland Bancorp Inc. 20,733 155 * eHealth Inc. 10,617 154 Fifth Street Finance Corp. 14,031 153 Westfield Financial Inc. 17,819 151 First of Long Island Corp. 5,666 151 Sandy Spring Bancorp Inc. 9,250 151 Danvers Bancorp Inc. 10,898 148 AmeriServ Financial Inc. 81,752 147 Sun Communities Inc. 6,804 146 ^ TowneBank/Portsmouth VA 11,296 144 NYMAGIC Inc. 8,297 143 South Financial Group Inc. 96,177 141 Stewart Information Services Corp. 11,396 141 * Tejon Ranch Co. 5,274 135 Central Pacific Financial Corp. 53,485 135 ^ Capital Trust Inc./NY Class A 44,239 134 Tompkins Financial Corp. 3,024 132 Suffolk Bancorp 4,408 131 State Auto Financial Corp. 7,086 127 Washington Trust Bancorp Inc. 7,226 127 * International Assets Holding Corp. 7,661 126 First Mercury Financial Corp. 9,448 126 *,^ Citizens Republic Bancorp Inc. 165,257 126 * Amcore Financial Inc. 74,930 120 Urstadt Biddle Properties Inc. Class A 8,198 120 * Credit Acceptance Corp. 3,560 115 * Rewards Network Inc. 8,274 114 First Defiance Financial Corp. 7,612 113 Center Bancorp Inc. 14,729 111 Asta Funding Inc. 14,455 109 Federal Agricultural Mortgage Corp. 14,437 108 Resource America Inc. Class A 22,502 108 * American Safety Insurance Holdings Ltd. 6,800 107 Univest Corp. of Pennsylvania 4,943 107 German American Bancorp Inc. 6,816 106 * Crawford & Co. Class B 23,931 106 OceanFirst Financial Corp. 8,624 100 * First Marblehead Corp. 44,916 99 NorthStar Realty Finance Corp. 27,684 97 Capitol Bancorp Ltd. 37,216 97 * Guaranty Bancorp 65,579 97 * Penson Worldwide Inc. 9,728 95 Bridge Bancorp Inc. 3,894 95 * Arlington Asset Investment Corp. Class A 190,985 94 * Ladenburg Thalmann Financial Services Inc. 129,695 93 Oritani Financial Corp. 6,831 93 Pacific Capital Bancorp NA 64,227 92 * PMA Capital Corp. Class A 15,832 90 CFS Bancorp Inc. 18,970 90 American Physicians Service Group Inc. 3,897 90 Newcastle Investment Corp. 30,001 89 Century Bancorp Inc./MA Class A 4,105 89 Merchants Bancshares Inc. 4,126 88 CAPLEASE INC. 21,720 88 Kite Realty Group Trust 20,750 87 ^ BancTrust Financial Group Inc. 23,803 85 Investors Title Co. 2,504 80 * Republic First Bancorp Inc. 17,473 79 ^ City Bank/Lynnwood WA 30,530 79 ^ UCBH Holdings Inc. 98,218 79 RAIT Financial Trust 26,606 78 * First Acceptance Corp. 28,851 78 * Reis Inc. 13,650 78 Student Loan Corp. 1,609 75 * American Independence Corp. 15,579 74 MVC Capital Inc. 8,360 73 * Metro Bancorp Inc. 5,972 73 WSFS Financial Corp. 2,698 72 Glimcher Realty Trust 18,562 68 Sterling Financial Corp./WA 32,946 66 * Bank of Florida Corp. 27,322 65 * Hanmi Financial Corp. 39,333 64 Frontier Financial Corp. 57,565 63 * Virtus Investment Partners Inc. 4,016 63 K-Fed Bancorp 6,943 63 Cascade Financial Corp. 36,647 62 Financial Institutions Inc. 6,247 62 Eastern Virginia Bankshares Inc. 7,487 61 * Gramercy Capital Corp./New York 24,868 60 Anchor Bancorp Wisconsin Inc. 46,214 60 Southwest Bancorp Inc./Stillwater OK 4,254 60 Center Financial Corp. 15,249 58 First Financial Northwest Inc. 10,000 58 Mission West Properties Inc. 8,567 58 Union Bankshares Corp./VA 4,439 55 * HFF Inc. Class A 8,193 55 Comm Bancorp Inc. 1,769 54 * SeaBright Insurance Holdings Inc. 4,633 53 * Primus Guaranty Ltd. 12,300 53 LSB Corp. 4,999 52 Sterling Bancorp/NY 7,171 52 * Maguire Properties Inc. 24,623 52 Centerstate Banks Inc. 6,471 51 ^ Cascade Bancorp 41,579 50 Winthrop Realty Trust 5,127 50 Capital Bank Corp. 10,018 50 Atlantic Coast Federal Corp./Waycross GA 22,599 49 ESB Financial Corp. 3,558 48 Nara Bancorp Inc. 6,629 46 Citizens & Northern Corp. 3,103 46 MainSource Financial Group Inc. 6,687 45 Monmouth Real Estate Investment Corp. Class A 6,436 45 First Place Financial Corp./OH 14,747 43 Ramco-Gershenson Properties Trust 4,805 43 Colony Bankcorp Inc. 6,706 43 Gladstone Investment Corp. 8,394 41 * Flagstar Bancorp Inc. 39,279 40 VIST Financial Corp. 6,411 40 * Meridian Interstate Bancorp Inc. 4,724 40 Peoples Bancorp Inc./OH 3,062 40 * NewStar Financial Inc. 12,108 40 Shore Bancshares Inc. 2,379 40 Ameriana Bancorp 11,143 39 * Waterstone Financial Inc. 7,200 36 First South Bancorp Inc./Washington NC 3,129 36 Wilshire Bancorp Inc. 4,798 35 * Tree.com Inc. 4,454 34 Cadence Financial Corp. 18,300 33 Smithtown Bancorp Inc. 2,863 33 * Consumer Portfolio Services Inc. 27,451 33 Westwood Holdings Group Inc. 916 32 Pulaski Financial Corp. 4,191 32 Hersha Hospitality Trust 9,885 31 Kayne Anderson Energy Development Co. 2,200 29 PMC Commercial Trust 3,875 28 Kansas City Life Insurance Co. 900 28 Peapack Gladstone Financial Corp. 1,726 28 NGP Capital Resources Co. 3,600 26 * Grubb & Ellis Co. 15,294 26 Green Bankshares Inc. 5,147 26 Meta Financial Group Inc. 1,049 25 UMH Properties Inc. 3,070 25 * Sun Bancorp Inc./NJ 4,671 25 ^ Old Second Bancorp Inc. 4,202 24 Heritage Commerce Corp. 5,040 24 Citizens South Banking Corp. 3,809 23 NewBridge Bancorp 8,425 23 * First State Bancorporation/NM 19,054 23 Heritage Financial Corp./WA 1,610 21 Farmers Capital Bank Corp. 1,180 21 ^ W Holding Co. Inc. 1,569 21 First United Corp. 1,815 20 * First Keystone Financial Inc. 2,063 20 Rome Bancorp Inc. 2,312 20 North Valley Bancorp 6,436 19 Provident Financial Holdings Inc. 2,290 18 Camco Financial Corp. 8,512 18 Independent Bank Corp./MI 9,627 18 * Deerfield Capital Corp. 2,543 18 Premierwest Bancorp 6,453 17 * TierOne Corp. 5,200 17 West Bancorporation Inc. 3,478 17 Mercantile Bank Corp. 4,011 17 Gladstone Commercial Corp. 1,223 17 * Virginia Commerce Bancorp 4,186 17 * Bancorp Inc./DE 2,757 16 PennantPark Investment Corp. 1,800 15 * United Community Financial Corp./OH 7,545 13 HopFed Bancorp Inc. 1,305 13 * Stratus Properties Inc. 1,599 13 First M&F Corp. 4,667 13 Preferred Bank/Los Angeles CA 3,847 13 Advanta Corp. Class B 22,200 12 Diamond Hill Investment Group Inc. 212 12 * Macatawa Bank Corp. 4,554 12 Resource Capital Corp. 2,172 12 West Coast Bancorp/OR 4,749 12 TF Financial Corp. 616 12 National Interstate Corp. 660 12 Seacoast Banking Corp. of Florida 4,404 11 * AmericanWest Bancorp 20,121 11 * Pacific Mercantile Bancorp 3,238 11 Wainwright Bank & Trust Co. 1,613 11 * Maui Land & Pineapple Co. Inc. 1,676 11 * BCSB Bancorp Inc. 1,195 10 * Bank of Granite Corp. 9,915 10 Cogdell Spencer Inc. 2,100 10 One Liberty Properties Inc. 1,120 10 * First Regional Bancorp/Los Angeles CA 7,914 10 * Citizens First Bancorp Inc. 11,243 9 Jefferson Bancshares Inc./TN 1,600 8 Codorus Valley Bancorp Inc. 1,184 7 Middleburg Financial Corp. 500 7 * HMN Financial Inc. 1,711 6 First Federal Bancshares of Arkansas Inc. 1,606 6 Federal Agricultural Mortgage Corp. Class A 1,021 6 First Financial Service Corp. 438 6 Integra Bank Corp. 4,988 6 * Unity Bancorp Inc. 1,310 5 *,^ Midwest Banc Holdings Inc. 6,867 5 Firstbank Corp./Alma MI 820 5 FNB United Corp. 1,696 4 * Crawford & Co. Class A 1,300 4 Wayne Savings Bancshares Inc. 673 4 Indiana Community Bancorp 438 4 Northrim BanCorp Inc. 256 4 * AMV Liquidating Trust 34,500 4 HF Financial Corp. 347 4 MutualFirst Financial Inc. 500 4 Timberland Bancorp Inc./WA 706 3 * Specialty Underwriters' Alliance Inc. 500 3 Thomas Properties Group Inc. 1,100 3 Horizon Financial Corp. 3,785 3 Peoples Financial Corp./MS 166 3 Parkvale Financial Corp. 316 3 * Superior Bancorp 1,211 3 State Bancorp Inc./NY 330 3 * Royal Bancshares of Pennsylvania Inc. 1,768 3 Hampton Roads Bankshares Inc. 900 3 * Northern States Financial Corp. 599 2 Advanta Corp. Class A 3,855 2 United Security Bancshares/Thomasville AL 86 2 Princeton National Bancorp Inc. 100 2 * Cape Bancorp Inc. 199 2 Kohlberg Capital Corp. 200 1 21st Century Holding Co. 282 1 * TIB Financial Corp. 394 1 MetroCorp Bancshares Inc. 159 1 Brooklyn Federal Bancorp Inc. 44 1 * American Realty Investors Inc. 40  * Valley National Bancorp Warrants Exp. 06/30/2015 240  * Harrington West Financial Group Inc. 351  Teton Advisors Inc. Class B 143  Patriot Capital Funding Inc. 10  Health Care (12.8%) Johnson & Johnson 2,705,930 164,764 Pfizer Inc. 6,626,514 109,669 Abbott Laboratories 1,517,593 75,075 Merck & Co. Inc./NJ 2,070,342 65,485 Wyeth 1,309,483 63,615 * Amgen Inc. 994,083 59,874 Schering-Plough Corp. 1,596,939 45,114 Bristol-Myers Squibb Co. 1,945,228 43,807 * Gilead Sciences Inc. 890,028 41,457 Medtronic Inc. 1,099,082 40,446 Baxter International Inc. 594,533 33,894 Eli Lilly & Co. 1,016,182 33,564 UnitedHealth Group Inc. 1,168,928 29,270 * Medco Health Solutions Inc. 473,955 26,214 * Celgene Corp. 452,246 25,281 * WellPoint Inc. 476,223 22,554 Covidien PLC 494,917 21,410 * Express Scripts Inc. 253,102 19,636 * Thermo Fisher Scientific Inc. 410,740 17,937 Allergan Inc./United States 298,948 16,968 Becton Dickinson and Co. 235,132 16,400 McKesson Corp. 266,522 15,871 * Boston Scientific Corp. 1,479,252 15,665 * Genzyme Corp. 264,881 15,027 * Biogen Idec Inc. 283,368 14,316 Stryker Corp. 293,016 13,312 * St Jude Medical Inc. 340,749 13,293 Aetna Inc. 439,673 12,236 * Zimmer Holdings Inc. 211,668 11,314 * Intuitive Surgical Inc. 37,163 9,746 Cardinal Health Inc. 353,524 9,474 * Forest Laboratories Inc. 296,118 8,718 Quest Diagnostics Inc./DE 155,172 8,098 * Life Technologies Corp. 171,498 7,983 CR Bard Inc. 97,697 7,680 CIGNA Corp. 268,365 7,538 * Hospira Inc. 158,078 7,050 * Laboratory Corp. of America Holdings 106,287 6,983 AmerisourceBergen Corp. Class A 297,295 6,653 * Vertex Pharmaceuticals Inc. 170,419 6,459 * Humana Inc. 167,211 6,237 * DaVita Inc. 101,745 5,763 * Waters Corp. 94,882 5,300 * Varian Medical Systems Inc. 123,584 5,207 * Illumina Inc. 121,302 5,155 * Cerner Corp. 67,363 5,039 * Henry Schein Inc. 88,868 4,880 * Mylan Inc./PA 300,602 4,813 DENTSPLY International Inc. 139,123 4,805 Beckman Coulter Inc. 66,904 4,612 * Cephalon Inc. 72,868 4,244 * Hologic Inc. 252,626 4,128 * CareFusion Corp. 177,462 3,869 * Edwards Lifesciences Corp. 55,241 3,862 * Millipore Corp. 54,607 3,840 * Watson Pharmaceuticals Inc. 98,975 3,626 * Alexion Pharmaceuticals Inc. 80,921 3,604 * Covance Inc. 63,149 3,419 * ResMed Inc. 74,512 3,368 * Dendreon Corp. 110,116 3,082 * Mettler-Toledo International Inc. 33,256 3,013 * Human Genome Sciences Inc. 157,196 2,958 * Coventry Health Care Inc. 146,501 2,924 * Community Health Systems Inc. 91,176 2,911 * Idexx Laboratories Inc. 58,201 2,910 * Inverness Medical Innovations Inc. 73,831 2,859 * Tenet Healthcare Corp. 473,735 2,786 Universal Health Services Inc. Class B 44,876 2,779 IMS Health Inc. 179,984 2,763 * King Pharmaceuticals Inc. 244,861 2,637 Omnicare Inc. 117,041 2,636 Perrigo Co. 77,272 2,626 * Endo Pharmaceuticals Holdings Inc. 115,941 2,624 * Myriad Genetics Inc. 94,341 2,585 * Mednax Inc. 45,395 2,493 * Sepracor Inc. 107,955 2,472 * Patterson Cos. Inc. 90,490 2,466 * Charles River Laboratories International Inc. 65,393 2,418 * United Therapeutics Corp. 47,048 2,305 Pharmaceutical Product Development Inc. 105,002 2,304 * VCA Antech Inc. 83,772 2,253 PerkinElmer Inc. 115,371 2,220 Techne Corp. 34,999 2,189 * Lincare Holdings Inc. 70,030 2,188 * Valeant Pharmaceuticals International 77,309 2,169 * Warner Chilcott PLC Class A 99,643 2,154 * Gen-Probe Inc. 51,678 2,142 * OSI Pharmaceuticals Inc. 57,505 2,030 * Kinetic Concepts Inc. 52,662 1,947 * Amylin Pharmaceuticals Inc. 139,956 1,916 Teleflex Inc. 39,435 1,905 Owens & Minor Inc. 41,418 1,874 * Health Management Associates Inc. Class A 245,084 1,836 * Onyx Pharmaceuticals Inc. 60,388 1,810 * BioMarin Pharmaceutical Inc. 99,124 1,792 STERIS Corp. 58,054 1,768 * Bio-Rad Laboratories Inc. Class A 18,657 1,714 * Thoratec Corp. 56,131 1,699 * Health Net Inc. 103,071 1,587 * Auxilium Pharmaceuticals Inc. 45,033 1,541 * NuVasive Inc. 36,132 1,509 * Varian Inc. 28,670 1,464 * HLTH Corp. 97,754 1,428 * Haemonetics Corp. 25,350 1,423 * Psychiatric Solutions Inc. 52,855 1,414 * LifePoint Hospitals Inc. 51,544 1,395 * Healthsouth Corp. 87,489 1,368 * Isis Pharmaceuticals Inc. 92,181 1,343 Cooper Cos. Inc. 44,902 1,335 West Pharmaceutical Services Inc. 32,650 1,326 Allscripts-Misys Healthcare Solutions Inc. 64,140 1,300 * PSS World Medical Inc. 59,274 1,294 Hill-Rom Holdings Inc. 59,019 1,285 * Masimo Corp. 48,384 1,268 Medicis Pharmaceutical Corp. Class A 58,859 1,257 * Immucor Inc. 70,057 1,240 * American Medical Systems Holdings Inc. 73,125 1,237 * Regeneron Pharmaceuticals Inc. 61,955 1,196 *,^ Amedisys Inc. 27,083 1,182 * AMERIGROUP Corp. 52,935 1,174 * Seattle Genetics Inc. 82,596 1,159 * Cubist Pharmaceuticals Inc. 57,328 1,158 * Dionex Corp. 17,686 1,149 Quality Systems Inc. 18,483 1,138 * Eclipsys Corp. 56,314 1,087 * Magellan Health Services Inc. 34,722 1,078 * Catalyst Health Solutions Inc. 36,761 1,072 * WellCare Health Plans Inc. 42,175 1,040 * Salix Pharmaceuticals Ltd. 48,420 1,029 Meridian Bioscience Inc. 40,583 1,015 Chemed Corp. 22,386 983 * Par Pharmaceutical Cos. Inc. 45,565 980 * HMS Holdings Corp. 25,631 980 Brookdale Senior Living Inc. 52,595 954 PDL BioPharma Inc. 119,885 945 * Savient Pharmaceuticals Inc. 61,131 929 * Nektar Therapeutics 90,944 886 * Acorda Therapeutics Inc. 37,923 883 * Alkermes Inc. 94,454 868 * Emergency Medical Services Corp. Class A 18,466 859 Invacare Corp. 38,422 856 * Affymetrix Inc. 95,466 838 * athenahealth Inc. 21,542 827 * Centene Corp. 43,463 823 * Incyte Corp. Ltd. 120,453 813 * Abaxis Inc. 30,112 805 * Conceptus Inc. 43,126 800 * Align Technology Inc. 56,035 797 * Alnylam Pharmaceuticals Inc. 35,008 794 * Parexel International Corp. 58,154 790 *,^ Geron Corp. 119,707 785 * ev3 Inc. 63,685 784 * AMAG Pharmaceuticals Inc. 17,878 781 * Gentiva Health Services Inc. 30,961 774 * Vivus Inc. 73,881 772 * Cepheid Inc. 56,910 752 Martek Biosciences Corp. 33,139 749 * Medivation Inc. 27,577 748 * Conmed Corp. 38,940 746 * Celera Corp. 118,740 740 * Wright Medical Group Inc. 40,970 732 * Halozyme Therapeutics Inc. 100,188 712 * Theravance Inc. 48,554 711 * Volcano Corp. 42,158 709 * Medicines Co. 63,007 694 Analogic Corp. 18,552 687 * Allos Therapeutics Inc. 93,481 678 * Natus Medical Inc. 43,833 676 * Amsurg Corp. Class A 31,174 662 * Integra LifeSciences Holdings Corp. 19,324 660 * Bio-Reference Labs Inc. 18,612 640 * Exelixis Inc. 99,173 633 * Luminex Corp. 37,110 631 * Arena Pharmaceuticals Inc. 139,899 625 * MannKind Corp. 61,340 604 * Enzon Pharmaceuticals Inc. 73,018 602 * MedAssets Inc. 26,654 602 * InterMune Inc. 37,402 596 * ABIOMED Inc. 60,233 585 Computer Programs & Systems Inc. 14,026 581 * Healthspring Inc. 47,164 578 * Phase Forward Inc. 40,989 575 * Cyberonics Inc. 36,075 575 * Viropharma Inc. 59,469 572 * Emeritus Corp. 25,927 569 * Air Methods Corp. 17,155 559 * Kindred Healthcare Inc. 34,073 553 * Genomic Health Inc. 25,215 551 * Affymax Inc. 23,068 551 * PharMerica Corp. 29,556 549 * Healthways Inc. 35,638 546 * Greatbatch Inc. 23,353 525 * AMN Healthcare Services Inc. 55,086 524 * Aspect Medical Systems Inc. 41,623 499 *,^ GTx Inc. 38,110 488 * Accuray Inc. 74,837 486 * Immunogen Inc. 59,965 486 * Sirona Dental Systems Inc. 16,278 484 Landauer Inc. 8,804 484 * XenoPort Inc. 22,350 474 * Hanger Orthopedic Group Inc. 33,845 469 * Cypress Bioscience Inc. 57,335 468 * BioScrip Inc. 68,212 461 *,^ BioCryst Pharmaceuticals Inc. 55,534 458 * Emergent Biosolutions Inc. 25,878 457 * American Dental Partners Inc. 32,134 450 * Merit Medical Systems Inc. 25,133 436 * Bruker Corp. 40,620 433 * Cadence Pharmaceuticals Inc. 38,371 424 * ICU Medical Inc. 11,236 414 * Assisted Living Concepts Inc. Class A 19,927 413 * Orthofix International NV 13,889 408 * Cross Country Healthcare Inc. 43,804 408 * inVentiv Health Inc. 24,020 402 * Corvel Corp. 14,041 399 * Clinical Data Inc. 23,800 397 *,^ AVI BioPharma Inc. 229,679 395 * CryoLife Inc. 48,953 390 * Allied Healthcare International Inc. 138,112 387 * Cantel Medical Corp. 25,669 387 * Kensey Nash Corp. 13,231 383 * Facet Biotech Corp. 22,108 382 * AVANIR Pharmaceuticals Inc. 180,115 375 * Capital Senior Living Corp. 61,232 373 * Ariad Pharmaceuticals Inc. 167,069 371 * Depomed Inc. 82,966 363 *,^ Discovery Laboratories Inc. 259,554 353 *,^ Antigenics Inc. 168,793 349 * Albany Molecular Research Inc. 39,452 342 * Arqule Inc. 74,924 340 * Momenta Pharmaceuticals Inc. 31,542 335 Atrion Corp. 2,308 333 * AMICAS Inc. 91,649 330 * SurModics Inc. 13,410 330 * Questcor Pharmaceuticals Inc. 59,339 328 * Universal American Corp./NY 34,737 327 * Alphatec Holdings Inc. 70,472 324 * Curis Inc. 137,305 321 * Cytokinetics Inc. 60,413 320 * ATS Medical Inc. 118,931 319 * Quidel Corp. 19,515 317 * eResearchTechnology Inc. 44,910 314 * Array Biopharma Inc. 129,394 308 * Anadys Pharmaceuticals Inc. 116,872 307 * Abraxis Bioscience Inc. 8,353 304 * LHC Group Inc. 9,997 299 * Inspire Pharmaceuticals Inc. 56,736 296 * Akorn Inc. 215,627 295 America Service Group Inc. 17,781 294 * Anika Therapeutics Inc. 44,533 289 * Almost Family Inc. 9,440 281 * Alliance HealthCare Services Inc. 48,620 275 * Neogen Corp. 8,392 271 * Genoptix Inc. 7,744 269 * Rigel Pharmaceuticals Inc. 32,589 267 * Accelrys Inc. 45,418 263 * Pharmasset Inc. 12,410 262 * Symmetry Medical Inc. 25,069 260 * Immunomedics Inc. 47,045 260 * Cutera Inc. 29,629 256 * Zoll Medical Corp. 11,285 243 * MWI Veterinary Supply Inc. 5,979 239 * Durect Corp. 87,225 233 * Dyax Corp. 64,689 232 * SonoSite Inc. 8,482 224 * Exactech Inc. 14,233 224 * Five Star Quality Care Inc. 59,524 218 * RehabCare Group Inc. 9,915 215 * KV Pharmaceutical Co. Class A 69,948 215 * Palomar Medical Technologies Inc. 13,230 214 * Zymogenetics Inc. 34,713 210 * Odyssey HealthCare Inc. 16,724 209 * Cynosure Inc. Class A 17,900 209 * Optimer Pharmaceuticals Inc. 15,349 208 * Biodel Inc. 38,126 205 * DexCom Inc. 25,208 200 * Candela Corp. 60,532 200 * IPC The Hospitalist Co. Inc. 6,324 199 * Res-Care Inc. 13,626 194 * Endologix Inc. 30,806 191 * Continucare Corp. 63,099 191 * Ligand Pharmaceuticals Inc. Class B 82,098 190 * Sun Healthcare Group Inc. 21,255 184 * Molina Healthcare Inc. 8,837 183 *,^ Sequenom Inc. 55,150 178 * BioMimetic Therapeutics Inc. 14,542 178 * Adolor Corp. 111,517 177 * Novavax Inc. 44,611 177 National Healthcare Corp. 4,638 173 * Acadia Pharmaceuticals Inc. 100,068 171 * Clarient Inc. 39,851 168 * Omnicell Inc. 15,060 168 * Cerus Corp. 75,388 165 * Caliper Life Sciences Inc. 58,415 165 * Columbia Laboratories Inc. 126,396 163 * Medical Action Industries Inc. 13,400 162 * NPS Pharmaceuticals Inc. 38,805 156 * I-Flow Corp. 13,685 156 * Targacept Inc. 7,230 154 * Pain Therapeutics Inc. 29,876 151 * Merge Healthcare Inc. 35,735 147 * Pozen Inc. 19,561 144 * Triple-S Management Corp. Class B 8,176 137 * Alexza Pharmaceuticals Inc. 60,905 137 * Opko Health Inc. 59,947 137 * Idenix Pharmaceuticals Inc. 42,528 131 * IRIS International Inc. 11,438 129 * Biolase Technology Inc. 56,602 128 * Myriad Pharmaceuticals Inc. 21,508 126 * Allion Healthcare Inc. 21,490 126 *,^ Celldex Therapeutics Inc. 22,648 124 * Orthovita Inc. 28,262 124 * Harvard Bioscience Inc. 32,348 123 * Caraco Pharmaceutical Laboratories Ltd. 24,070 122 * Cambrex Corp. 18,866 119 * BioClinica Inc. 28,729 118 * Maxygen Inc. 17,251 115 * US Physical Therapy Inc. 7,364 111 * Matrixx Initiatives Inc. 19,418 110 * Nighthawk Radiology Holdings Inc. 15,154 110 * Medcath Corp. 12,390 109 * Rochester Medical Corp. 8,732 105 * BMP Sunstone Corp. 25,593 104 * Enzo Biochem Inc. 14,711 104 * CytRx Corp. 91,582 103 * Nabi Biopharmaceuticals 28,374 102 * Cardiac Science Corp. 25,269 101 * Sunrise Senior Living Inc. 31,787 96 * Kendle International Inc. 5,707 95 * BioSphere Medical Inc. 27,491 94 * Icad Inc. 42,753 92 * OraSure Technologies Inc. 31,409 91 * Spectranetics Corp. 14,143 91 * Progenics Pharmaceuticals Inc. 17,277 91 * Vital Images Inc. 7,125 89 * Aastrom Biosciences Inc. 204,553 89 * Micromet Inc. 13,249 88 * Bovie Medical Corp. 11,000 86 * Insmed Inc. 104,650 86 * Sangamo Biosciences Inc. 9,647 79 *,^ Hemispherx Biopharma Inc. 39,382 79 * Idera Pharmaceuticals Inc. 10,285 76 * MiddleBrook Pharmaceuticals Inc. 66,191 76 * LCA-Vision Inc. 10,487 73 * Ardea Biosciences Inc. 3,492 64 * PDI Inc. 13,965 64 * RTI Biologics Inc. 14,690 64 * Avigen Inc. 42,839 64 * CuraGen Corp. 41,588 61 * Sciclone Pharmaceuticals Inc. 13,095 56 * Lexicon Pharmaceuticals Inc. 25,762 55 * American Caresource Holdings Inc. 12,200 53 * Providence Service Corp. 4,531 53 * Vanda Pharmaceuticals Inc. 4,252 49 * Neurocrine Biosciences Inc. 15,959 49 * HealthTronics Inc. 19,398 48 *,^ Osiris Therapeutics Inc. 7,100 47 * Vascular Solutions Inc. 5,686 47 * GenVec Inc. 60,242 46 * Spectrum Pharmaceuticals Inc. 6,800 46 * Staar Surgical Co. 11,213 46 *,^ deCODE genetics Inc. 91,030 45 * ISTA Pharmaceuticals Inc. 9,776 44 * Animal Health International Inc. 20,454 43 * Hooper Holmes Inc. 42,124 41 * Hi-Tech Pharmacal Co. Inc. 1,800 40 * Osteotech Inc. 8,935 40 * SuperGen Inc. 14,785 39 * Digirad Corp. 13,188 38 * Cell Genesys Inc. 103,676 36 * Corcept Therapeutics Inc. 23,958 36 * Arrowhead Research Corp. 52,360 35 * National Dentex Corp. 3,944 34 * Vical Inc. 7,842 33 * Peregrine Pharmaceuticals Inc. 47,335 33 * Infinity Pharmaceuticals Inc. 5,218 32 * Orexigen Therapeutics Inc. 3,200 32 * Santarus Inc. 9,196 30 * CardioNet Inc. 4,400 30 Ensign Group Inc. 2,100 29 * StemCells Inc. 17,974 29 * Theragenics Corp. 18,231 29 * Somanetics Corp. 1,801 29 * Synovis Life Technologies Inc. 2,100 29 Psychemedics Corp. 4,628 29 * Hansen Medical Inc. 8,149 29 * Penwest Pharmaceuticals Co. 13,587 28 * Repligen Corp. 5,551 28 * TomoTherapy Inc. 6,200 27 * SIGA Technologies Inc. 3,397 27 * Rural/Metro Corp. 6,345 27 * CPEX Pharmaceuticals Inc. 2,615 26 * Micrus Endovascular Corp. 1,927 25 * Skilled Healthcare Group Inc. 3,000 24 * ThermoGenesis Corp. 37,607 23 * XOMA Ltd. 28,554 23 * MAKO Surgical Corp. 2,600 23 * Chindex International Inc. 1,800 23 * Transcend Services Inc. 1,200 21 * ADVENTRX Pharmaceuticals Inc. 137,900 21 * Metabolix Inc. 1,900 20 * Javelin Pharmaceuticals Inc. 9,800 19 * Life Sciences Research Inc. 2,300 18 * Telik Inc. 21,589 17 * OXiGENE Inc. 11,910 17 * Mediware Information Systems 2,170 16 * Pharmacyclics Inc. 7,259 14 Trimeris Inc. 5,826 14 * ARCA Biopharma Inc. 3,931 14 * Stereotaxis Inc. 3,100 14 * Chelsea Therapeutics International Inc. 5,366 13 * Dynavax Technologies Corp. 7,379 13 * Cytori Therapeutics Inc. 3,100 12 * Orthologic Corp. 14,989 12 * Orchid Cellmark Inc. 6,213 10 * Entremed Inc. 23,118 10 Young Innovations Inc. 377 10 * Biosante Pharmaceuticals Inc. 4,877 10 * Metropolitan Health Networks Inc. 4,186 9 * OTIX Global Inc. 8,644 8 * NMT Medical Inc. 3,896 8 * BioForm Medical Inc. 2,150 8 * RadNet Inc. 2,600 7 * Strategic Diagnostics Inc. 3,632 6 * IVAX Diagnostics Inc. 10,266 6 * PhotoMedex Inc. 7,310 5 * Cardica Inc. 2,775 4 * Dialysis Corp. Of America 665 4 * RXi Pharmaceuticals Corp. 1,626 4 *,^ EpiCept Corp. 3,977 4 * Combinatorx Inc. 2,231 3 * NovaMed Inc. 620 3 * Interleukin Genetics Inc. 2,262 3 * Insulet Corp. 200 2 * GTC Biotherapeutics Inc. 1,272 2 * Neurogen Corp. 5,865 1 * Heska Corp. 2,582 1 * Quigley Corp. 400 1 * Neurobiological Technologies Inc. 619 1 Industrials (10.9%) General Electric Co. 10,399,007 170,752 United Technologies Corp. 878,825 53,547 3M Co. 646,990 47,748 United Parcel Service Inc. Class B 686,632 38,774 Boeing Co. 677,885 36,707 Caterpillar Inc. 591,336 30,353 Emerson Electric Co. 738,393 29,595 Union Pacific Corp. 495,376 28,905 Burlington Northern Santa Fe Corp. 333,690 26,638 Honeywell International Inc. 694,369 25,796 Lockheed Martin Corp. 329,184 25,703 FedEx Corp. 290,410 21,845 General Dynamics Corp. 321,336 20,758 Raytheon Co. 386,937 18,561 Danaher Corp. 265,999 17,907 Deere & Co. 415,037 17,813 Illinois Tool Works Inc. 416,728 17,798 CSX Corp. 384,399 16,091 Tyco International Ltd. 464,794 16,026 Northrop Grumman Corp. 301,694 15,613 Norfolk Southern Corp. 360,386 15,536 Precision Castparts Corp. 137,522 14,009 Waste Management Inc. 459,788 13,711 PACCAR Inc. 338,795 12,776 Republic Services Inc. Class A 372,647 9,901 * Ingersoll-Rand PLC 313,903 9,627 CH Robinson Worldwide Inc. 166,349 9,607 L-3 Communications Holdings Inc. 114,487 9,196 Fluor Corp. 177,037 9,002 ITT Corp. 170,229 8,877 Eaton Corp. 154,843 8,763 Cummins Inc. 188,758 8,458 Parker Hannifin Corp. 158,049 8,193 Rockwell Collins Inc. 155,996 7,925 Expeditors International of Washington Inc. 208,662 7,334 Dover Corp. 183,076 7,096 Southwest Airlines Co. 728,859 6,997 *,^ First Solar Inc. 45,767 6,996 * Delta Air Lines Inc. 759,147 6,802 Goodrich Corp. 121,894 6,624 * Cooper Industries PLC Class A 164,115 6,166 Rockwell Automation Inc./DE 139,629 5,948 * McDermott International Inc. 224,867 5,682 * Jacobs Engineering Group Inc. 121,503 5,583 WW Grainger Inc. 61,282 5,476 Flowserve Corp. 55,021 5,422 Fastenal Co. 131,677 5,096 Pitney Bowes Inc. 203,294 5,052 Textron Inc. 261,176 4,957 Joy Global Inc. 100,622 4,924 * Iron Mountain Inc. 179,093 4,775 Masco Corp. 354,575 4,581 Roper Industries Inc. 89,163 4,546 Manpower Inc. 77,121 4,374 * Quanta Services Inc. 194,973 4,315 RR Donnelley & Sons Co. 202,000 4,295 Cintas Corp. 135,786 4,116 * Foster Wheeler AG 124,736 3,980 Dun & Bradstreet Corp. 52,406 3,947 * Stericycle Inc. 79,580 3,856 Pall Corp. 115,989 3,744 AMETEK Inc. 105,896 3,697 KBR Inc. 158,295 3,687 Equifax Inc. 124,351 3,624 Avery Dennison Corp. 99,959 3,600 Robert Half International Inc. 143,345 3,586 * URS Corp. 81,905 3,575 Stanley Works 70,265 3,000 SPX Corp. 48,383 2,964 Harsco Corp. 79,372 2,811 JB Hunt Transport Services Inc. 87,162 2,801 Pentair Inc. 92,287 2,724 Oshkosh Corp. 86,423 2,673 * Shaw Group Inc. 82,517 2,648 Bucyrus International Inc. Class A 74,209 2,643 * AMR Corp. 323,220 2,570 * Corrections Corp. of America 113,424 2,569 * IHS Inc. Class A 49,634 2,538 * AGCO Corp. 91,350 2,524 Donaldson Co. Inc. 72,648 2,516 * Alliant Techsystems Inc. 32,131 2,501 * Kansas City Southern 90,343 2,393 * Aecom Technology Corp. 86,507 2,348 * Navistar International Corp. 62,611 2,343 * Copart Inc. 70,389 2,338 * Waste Connections Inc. 79,124 2,284 * Continental Airlines Inc. Class B 136,402 2,242 IDEX Corp. 79,460 2,221 * Terex Corp. 104,699 2,170 Ryder System Inc. 55,355 2,162 * FTI Consulting Inc. 50,685 2,160 * Covanta Holding Corp. 122,888 2,089 * Monster Worldwide Inc. 118,896 2,078 Hubbell Inc. Class B 48,668 2,044 Carlisle Cos. Inc. 60,123 2,039 * General Cable Corp. 51,356 2,011 Lincoln Electric Holdings Inc. 42,051 1,995 Snap-On Inc. 57,157 1,987 Kennametal Inc. 79,252 1,950 * Hertz Global Holdings Inc. 179,246 1,941 Landstar System Inc. 50,833 1,935 * BE Aerospace Inc. 95,251 1,918 Timken Co. 81,498 1,909 * TransDigm Group Inc. 38,300 1,908 MSC Industrial Direct Co. Class A 43,428 1,893 * Kirby Corp. 50,791 1,870 * Spirit Aerosystems Holdings Inc. Class A 102,625 1,853 Watson Wyatt Worldwide Inc. Class A 42,084 1,833 * Gardner Denver Inc. 51,513 1,797 * GrafTech International Ltd. 119,455 1,756 Con-way Inc. 45,764 1,754 * Owens Corning 75,825 1,702 Wabtec Corp./DE 45,142 1,694 Lennox International Inc. 46,515 1,680 Nordson Corp. 29,947 1,680 * EMCOR Group Inc. 65,248 1,652 Graco Inc. 59,208 1,650 Regal-Beloit Corp. 34,966 1,598 CLARCOR Inc. 50,345 1,579 * Thomas & Betts Corp. 52,484 1,579 *,^ SunPower Corp. Class A 52,770 1,577 * Tetra Tech Inc. 59,448 1,577 Valmont Industries Inc. 18,178 1,548 Curtiss-Wright Corp. 44,773 1,528 Woodward Governor Co. 60,765 1,474 Toro Co. 35,674 1,419 * JetBlue Airways Corp. 233,671 1,397 Brady Corp. Class A 48,486 1,393 * American Superconductor Corp. 40,990 1,375 UTi Worldwide Inc. 94,899 1,374 * Avis Budget Group Inc. 101,312 1,354 Trinity Industries Inc. 78,119 1,343 * Clean Harbors Inc. 23,429 1,318 Alexander & Baldwin Inc. 40,851 1,311 Acuity Brands Inc. 40,596 1,308 Watsco Inc. 24,195 1,304 * UAL Corp. 141,380 1,304 GATX Corp. 46,432 1,298 * Teledyne Technologies Inc. 34,135 1,229 Manitowoc Co. Inc. 128,823 1,220 Crane Co. 46,621 1,203 Baldor Electric Co. 43,826 1,198 * USG Corp. 69,230 1,189 Brink's Co. 43,279 1,165 * Moog Inc. Class A 39,357 1,161 * Esterline Technologies Corp. 29,482 1,156 * WESCO International Inc. 39,879 1,149 * Genesee & Wyoming Inc. Class A 37,753 1,145 * United Stationers Inc. 23,584 1,123 * Hexcel Corp. 96,405 1,103 Belden Inc. 46,751 1,080 Kaydon Corp. 33,108 1,073 Granite Construction Inc. 34,391 1,064 Actuant Corp. Class A 65,782 1,056 Knight Transportation Inc. 62,239 1,044 * SunPower Corp. Class B 41,255 1,041 * ESCO Technologies Inc. 26,219 1,033 * Geo Group Inc. 51,173 1,032 * EnerSys 45,753 1,012 Simpson Manufacturing Co. Inc. 38,700 978 * Alaska Air Group Inc. 36,013 965 * MPS Group Inc. 91,709 965 Briggs & Stratton Corp. 49,568 962 Mine Safety Appliances Co. 33,890 932 Skywest Inc. 55,641 923 Herman Miller Inc. 53,894 911 * Middleby Corp. 16,510 908 ABM Industries Inc. 43,104 907 Mueller Industries Inc. 37,401 893 HNI Corp. 37,652 889 Watts Water Technologies Inc. Class A 29,317 887 Deluxe Corp. 51,207 876 Werner Enterprises Inc. 46,633 869 Rollins Inc. 45,387 856 Corporate Executive Board Co. 34,337 855 * HUB Group Inc. Class A 37,380 854 Heartland Express Inc. 59,172 852 * Old Dominion Freight Line Inc. 27,965 851 * Orbital Sciences Corp. 56,822 851 * AAR Corp. 38,201 838 Mueller Water Products Inc. Class A 150,553 825 Otter Tail Corp. 33,949 812 Applied Industrial Technologies Inc. 38,170 808 * Layne Christensen Co. 25,040 803 * Insituform Technologies Inc. Class A 41,906 802 Albany International Corp. 39,320 763 * CoStar Group Inc. 18,499 763 AO Smith Corp. 19,752 753 Triumph Group Inc. 15,449 741 * AZZ Inc. 18,384 738 * Beacon Roofing Supply Inc. 46,130 737 Barnes Group Inc. 43,090 736 * MasTec Inc. 59,703 725 Administaff Inc. 27,509 723 EnergySolutions Inc. 77,519 715 * Airtran Holdings Inc. 114,337 715 * Resources Connection Inc. 41,760 712 Arkansas Best Corp. 23,708 710 * SYKES Enterprises Inc. 33,937 707 * Chart Industries Inc. 31,868 688 * ACCO Brands Corp. 94,112 679 Universal Forest Products Inc. 17,133 676 * US Airways Group Inc. 143,687 675 Healthcare Services Group Inc. 36,748 675 Badger Meter Inc. 17,325 670 Franklin Electric Co. Inc. 22,987 659 * Mobile Mini Inc. 37,671 654 Aircastle Ltd. 67,386 652 * Navigant Consulting Inc. 48,125 650 Forward Air Corp. 27,840 644 American Science & Engineering Inc. 9,385 639 * Dycom Industries Inc. 51,293 631 Cubic Corp. 15,756 622 Robbins & Myers Inc. 26,401 620 Knoll Inc. 56,337 588 Genco Shipping & Trading Ltd. 27,963 581 * Advisory Board Co. 23,072 580 * Armstrong World Industries Inc. 16,642 573 * ATC Technology Corp./IL 29,020 573 Kaman Corp. 25,683 564 * CBIZ Inc. 75,631 564 Comfort Systems USA Inc. 48,469 562 * Blount International Inc. 58,232 551 * Astec Industries Inc. 21,482 547 * Altra Holdings Inc. 47,684 534 * Korn/Ferry International 36,502 533 * II-VI Inc. 20,739 528 * Allegiant Travel Co. Class A 13,832 527 Ameron International Corp. 7,497 525 Macquarie Infrastructure Co. LLC 57,182 515 *,^ Energy Conversion Devices Inc. 44,415 514 * Tutor Perini Corp. 23,950 510 * GenCorp Inc. 95,114 510 *,^ Evergreen Solar Inc. 264,748 508 Raven Industries Inc. 18,688 500 * Huron Consulting Group Inc. 19,249 497 Apogee Enterprises Inc. 32,853 493 *,^ China BAK Battery Inc. 99,617 493 * Ceradyne Inc. 26,894 493 * Cornell Cos. Inc. 21,621 485 * Acacia Research - Acacia Technologies 55,162 480 Applied Signal Technology Inc. 20,582 479 * FuelCell Energy Inc. 107,730 460 * Consolidated Graphics Inc. 18,326 457 American Ecology Corp. 24,441 457 CIRCOR International Inc. 16,083 454 Quanex Building Products Corp. 31,461 452 * DynCorp International Inc. Class A 24,786 446 * EnerNOC Inc. 13,377 444 * Michael Baker Corp. 12,128 441 Dynamic Materials Corp. 21,983 439 * American Reprographics Co. 45,756 436 * TrueBlue Inc. 30,502 429 AAON Inc. 21,271 427 G&K Services Inc. Class A 19,003 421 * Marten Transport Ltd. 24,423 417 * United Rentals Inc. 40,244 414 Interface Inc. Class A 49,377 410 * Orion Marine Group Inc. 19,889 409 * Griffon Corp. 38,628 389 Ampco-Pittsburgh Corp. 14,621 389 * Dollar Thrifty Automotive Group Inc. 15,509 381 Bowne & Co. Inc. 48,889 376 Greenbrier Cos. Inc. 31,919 374 Cascade Corp. 13,847 370 CDI Corp. 26,343 370 International Shipholding Corp. 11,909 367 * Northwest Pipe Co. 10,891 365 Ennis Inc. 22,309 360 * H&E Equipment Services Inc. 31,465 356 Heico Corp. Class A 10,479 355 * CRA International Inc. 12,958 354 * Celadon Group Inc. 30,755 348 Ducommun Inc. 18,084 342 * Hawaiian Holdings Inc. 41,383 342 * Colfax Corp. 32,040 341 * Atlas Air Worldwide Holdings Inc. 10,634 340 * Powell Industries Inc. 8,638 332 Lindsay Corp. 8,406 331 * Interline Brands Inc. 19,453 328 * Trex Co. Inc. 17,726 323 * APAC Customer Services Inc. 54,276 321 * American Commercial Lines Inc. 10,671 311 *,^ Microvision Inc. 56,255 310 American Railcar Industries Inc. 29,081 309 *,^ Advanced Battery Technologies Inc. 71,073 308 * On Assignment Inc. 52,659 308 Aceto Corp. 46,552 307 * Air Transport Services Group Inc. 86,695 300 American Woodmark Corp. 15,430 298 * Kforce Inc. 24,373 293 Tredegar Corp. 19,501 283 Encore Wire Corp. 12,628 282 * Amerco Inc. 6,045 277 * GeoEye Inc. 10,143 272 * Cenveo Inc. 39,080 270 John Bean Technologies Corp. 14,868 270 Mcgrath Rentcorp 12,580 268 * Republic Airways Holdings Inc. 28,594 267 Steelcase Inc. Class A 42,852 266 Seaboard Corp. 204 265 Alamo Group Inc. 16,566 262 Standex International Corp. 13,177 261 Heidrick & Struggles International Inc. 11,140 259 Gibraltar Industries Inc. 19,471 258 * Miller Industries Inc./TN 23,159 255 * EnPro Industries Inc. 11,077 253 * Rush Enterprises Inc. Class A 18,969 245 * Force Protection Inc. 44,355 242 * Polypore International Inc. 18,683 241 *,^ YRC Worldwide Inc. 53,784 239 Tennant Co. 8,214 239 * School Specialty Inc. 10,033 238 Diamond Management & Technology Consultants Inc. Class A 34,547 237 * Aerovironment Inc. 8,358 235 Courier Corp. 15,462 234 Great Lakes Dredge & Dock Corp. 33,390 233 * Exponent Inc. 8,248 232 * M&F Worldwide Corp. 11,401 231 * Flanders Corp. 43,451 224 * RSC Holdings Inc. 30,424 221 Kelly Services Inc. Class A 17,600 216 Titan International Inc. 24,257 216 * LB Foster Co. Class A 7,048 216 * Ladish Co. Inc. 14,241 215 NACCO Industries Inc. Class A 3,562 214 * Stanley Inc. 8,302 214 *,^ Capstone Turbine Corp. 161,626 213 Federal Signal Corp. 29,198 210 * Fuel Tech Inc. 18,500 207 * Columbus McKinnon Corp./NY 13,464 204 Graham Corp. 12,900 201 Gorman-Rupp Co. 8,011 200 Viad Corp. 9,995 199 * GP Strategies Corp. 25,900 194 * MYR Group Inc./Delaware 9,154 193 * Argon ST Inc. 10,082 192 * United Capital Corp. 8,264 191 * Taser International Inc. 40,319 190 Houston Wire & Cable Co. 17,179 190 * Furmanite Corp. 43,935 189 * ICT Group Inc. 17,578 185 * Commercial Vehicle Group Inc. 28,330 184 * Dynamex Inc. 11,256 184 Eagle Bulk Shipping Inc. 35,296 181 * Ener1 Inc. 25,510 177 * COMSYS IT Partners Inc. 27,425 176 * Flow International Corp. 67,513 175 * Builders FirstSource Inc. 39,526 172 * Pinnacle Airlines Corp. 25,710 172 * Herley Industries Inc. 12,997 170 * BlueLinx Holdings Inc. 41,480 166 Pacer International Inc. 42,398 164 TAL International Group Inc. 11,500 164 * Kratos Defense & Security Solutions Inc. 17,702 155 LSI Industries Inc. 23,206 154 Horizon Lines Inc. Class A 23,792 151 Barrett Business Services Inc. 14,235 151 * Intersections Inc. 26,006 150 * NN Inc. 31,792 148 * PowerSecure International Inc. 21,502 146 * Team Inc. 8,564 145 * Covenant Transportation Group Inc. Class A 29,175 143 *,^ Ascent Solar Technologies Inc. 18,500 139 * UQM Technologies Inc. 24,104 139 * Lydall Inc. 25,901 136 * Spherion Corp. 21,844 136 * Pike Electric Corp. 11,260 135 * Sterling Construction Co. Inc. 7,103 127 Kimball International Inc. Class B 16,424 125 * Casella Waste Systems Inc. Class A 41,353 122 * Active Power Inc. 138,576 119 *,^ C&D Technologies Inc. 54,659 118 Hardinge Inc. 18,169 113 * LaBarge Inc. 10,000 112 Met-Pro Corp. 11,172 108 Sun Hydraulics Corp. 5,001 105 Multi-Color Corp. 6,796 105 * Kadant Inc. 8,297 101 * Amrep Corp. 7,502 99 * Saia Inc. 6,115 98 * DXP Enterprises Inc. 8,744 97 * Park-Ohio Holdings Corp. 11,101 97 * Plug Power Inc. 109,686 97 * PAM Transportation Services Inc. 11,085 92 Insteel Industries Inc. 7,400 88 * Valence Technology Inc. 47,372 85 Sauer-Danfoss Inc. 11,064 85 * Innotrac Corp. 28,417 84 * Willis Lease Finance Corp. 6,149 84 FreightCar America Inc. 3,443 84 Lawson Products Inc./IL 4,805 84 * Hudson Highland Group Inc. 24,935 76 * Tecumseh Products Co. Class A 6,472 73 LS Starrett Co. Class A 6,936 72 * Thermadyne Holdings Corp. 10,400 72 Heico Corp. 1,623 70 Todd Shipyards Corp. 4,229 70 * Magnetek Inc. 43,974 69 * Vicor Corp. 8,386 65 * Allied Defense Group Inc. 12,300 64 * ExpressJet Holdings Inc. 25,542 64 * Quality Distribution Inc. 18,134 61 * 3D Systems Corp. 6,557 61 * Ceco Environmental Corp. 15,932 60 * Power-One Inc. 30,101 59 *,^ NCI Building Systems Inc. 18,194 58 * Ultralife Corp. 9,557 58 * Volt Information Sciences Inc. 4,579 56 Chase Corp. 4,696 55 * K-Tron International Inc. 562 53 Frozen Food Express Industries 18,205 53 * Titan Machinery Inc. 4,100 51 * Protection One Inc. 11,226 49 * LMI Aerospace Inc. 4,860 49 * Fushi Copperweld Inc. 5,739 49 * Innerworkings Inc. 9,500 47 * Advanced Environmental Recycling Technologies Inc. Class A 78,462 46 * ICF International Inc. 1,516 46 Schawk Inc. Class A 3,900 45 * Perma-Fix Environmental Services 18,664 44 * TBS International Ltd. Class A 5,000 43 * WCA Waste Corp. 11,166 43 * Waste Services Inc. 9,297 43 * Astronics Corp. 4,565 43 *,^ Arotech Corp. 23,278 43 * Metalico Inc. 10,223 43 * Energy Recovery Inc. 7,014 41 * PMFG Inc. 3,100 40 * PRG-Schultz International Inc. 6,968 39 Innovative Solutions & Support Inc. 7,618 38 * Quixote Corp. 14,944 37 * Ocean Power Technologies Inc. 7,600 37 * Hill International Inc. 5,000 35 * Standard Parking Corp. 1,934 34 Standard Register Co. 5,673 33 * GT Solar International Inc. 5,566 32 Wabash National Corp. 10,509 29 Sypris Solutions Inc. 10,878 28 * TRC Cos. Inc. 7,654 26 * Akeena Solar Inc. 21,933 25 * China Architectural Engineering Inc. 14,042 23 * Applied Energetics Inc. 50,645 23 * LECG Corp. 6,536 23 * First Advantage Corp. Class A 1,155 21 * USA Truck Inc. 1,500 19 * Hurco Cos. Inc. 1,000 17 *,^ Document Security Systems Inc. 6,900 16 Virco Manufacturing 5,113 15 * Orion Energy Systems Inc. 4,313 13 Omega Flex Inc. 600 10 Superior Uniform Group Inc. 1,093 8 Twin Disc Inc. 600 7 * Mesa Air Group Inc. 25,176 6 * Wuhan General Group China Inc. 2,300 6 * Franklin Covey Co. 929 5 * AT Cross Co. Class A 907 4 * US Home Systems Inc. 1,157 3 * Argan Inc. 200 3 * Integrated Electrical Services Inc. 200 2 * BMC Industries Inc. 4,603  Information Technology (18.5%) Microsoft Corp. 7,865,588 203,640 * Apple Inc. 876,043 162,392 International Business Machines Corp. 1,297,545 155,199 * Cisco Systems Inc. 5,664,044 133,332 * Google Inc. Class A 236,744 117,390 Hewlett-Packard Co. 2,348,357 110,866 Intel Corp. 5,484,447 107,331 Oracle Corp. 3,914,964 81,588 QUALCOMM Inc. 1,625,224 73,103 * EMC Corp./Massachusetts 1,978,149 33,708 Visa Inc. Class A 441,318 30,499 Texas Instruments Inc. 1,251,371 29,645 * Dell Inc. 1,725,600 26,333 * eBay Inc. 1,074,628 25,372 Corning Inc. 1,525,825 23,360 * Yahoo! Inc. 1,301,941 23,188 * Accenture PLC Class A 602,111 22,441 Automatic Data Processing Inc. 492,538 19,357 Motorola Inc. 2,251,071 19,337 Mastercard Inc. Class A 87,068 17,601 Applied Materials Inc. 1,305,334 17,491 * Adobe Systems Inc. 514,275 16,992 * Juniper Networks Inc. 513,685 13,880 * Symantec Corp. 807,633 13,302 Western Union Co. 689,903 13,053 * Broadcom Corp. Class A 422,858 12,978 * Cognizant Technology Solutions Corp. Class A 286,831 11,089 Tyco Electronics Ltd. 450,826 10,044 * Agilent Technologies Inc. 339,688 9,454 Paychex Inc. 319,639 9,286 CA Inc. 407,538 8,962 * NetApp Inc. 326,963 8,723 * Intuit Inc. 300,264 8,558 * Marvell Technology Group Ltd. 516,389 8,360 * Nvidia Corp. 536,737 8,067 * Western Digital Corp. 219,531 8,019 Analog Devices Inc. 286,898 7,913 * Computer Sciences Corp. 149,034 7,856 * Fiserv Inc. 153,278 7,388 Seagate Technology 483,456 7,353 * Activision Blizzard Inc. 570,543 7,069 * Citrix Systems Inc. 178,085 6,986 * BMC Software Inc. 182,243 6,840 * Micron Technology Inc. 824,436 6,760 * McAfee Inc. 153,126 6,705 * Sun Microsystems Inc. 736,091 6,691 Xerox Corp. 851,771 6,593 Amphenol Corp. Class A 168,601 6,353 Xilinx Inc. 270,130 6,326 * Salesforce.com Inc. 109,582 6,238 * Electronic Arts Inc. 318,357 6,065 Linear Technology Corp. 218,796 6,045 Kla-Tencor Corp. 167,424 6,004 * Flextronics International Ltd. 797,869 5,952 Altera Corp. 288,792 5,923 Maxim Integrated Products Inc. 300,255 5,447 * Autodesk Inc. 220,540 5,249 * Red Hat Inc. 185,966 5,140 Harris Corp. 131,772 4,955 * Affiliated Computer Services Inc. Class A 89,774 4,863 * SanDisk Corp. 223,553 4,851 Fidelity National Information Services Inc. 188,635 4,812 Microchip Technology Inc. 179,434 4,755 * Teradata Corp. 170,057 4,680 * VeriSign Inc. 189,780 4,496 * Lam Research Corp. 124,585 4,256 * FLIR Systems Inc. 147,931 4,138 * Avnet Inc. 148,953 3,868 Global Payments Inc. 79,186 3,698 * MEMC Electronic Materials Inc. 220,364 3,665 * SAIC Inc. 205,159 3,598 Lender Processing Services Inc. 94,261 3,598 * LSI Corp. 640,720 3,518 * Cree Inc. 95,394 3,506 *,^ Alliance Data Systems Corp. 57,295 3,500 * Equinix Inc. 37,498 3,450 * Akamai Technologies Inc. 170,910 3,363 * Rovi Corp. 99,565 3,345 * Arrow Electronics Inc. 118,214 3,328 * ON Semiconductor Corp. 394,519 3,255 National Semiconductor Corp. 226,507 3,232 * ANSYS Inc. 86,243 3,232 * Sybase Inc. 82,280 3,201 * Synopsys Inc. 142,476 3,194 * Advanced Micro Devices Inc. 558,663 3,162 * F5 Networks Inc. 77,603 3,075 * Metavante Technologies Inc. 88,799 3,062 * Hewitt Associates Inc. Class A 83,355 3,037 * Brocade Communications Systems Inc. 382,012 3,003 Factset Research Systems Inc. 44,124 2,923 * Nuance Communications Inc. 195,340 2,922 * Trimble Navigation Ltd. 118,034 2,822 Broadridge Financial Solutions Inc. 138,583 2,786 Total System Services Inc. 165,442 2,665 * Perot Systems Corp. Class A 89,098 2,646 * Palm Inc. 151,682 2,644 * Tellabs Inc. 371,819 2,573 * Itron Inc. 39,032 2,504 * Ingram Micro Inc. 144,275 2,431 * CommScope Inc. 80,664 2,414 * Micros Systems Inc. 79,508 2,400 Jabil Circuit Inc. 178,386 2,392 * Varian Semiconductor Equipment Associates Inc. 72,388 2,377 * Polycom Inc. 82,864 2,217 * Skyworks Solutions Inc. 165,749 2,195 * NCR Corp. 156,835 2,167 Diebold Inc. 65,550 2,159 Molex Inc. Class A 113,297 2,129 * PMC - Sierra Inc. 220,260 2,106 * Sohu.com Inc. 30,245 2,080 * IAC/InterActiveCorp 102,787 2,075 * Tech Data Corp. 49,685 2,067 Solera Holdings Inc. 65,559 2,040 * QLogic Corp. 117,933 2,028 * VistaPrint NV 39,907 2,025 * VMware Inc. Class A 50,178 2,016 * Novellus Systems Inc. 95,876 2,011 * 3Com Corp. 383,812 2,007 * Dolby Laboratories Inc. Class A 52,120 1,990 * Informatica Corp. 86,579 1,955 * Silicon Laboratories Inc. 42,032 1,949 * Cadence Design Systems Inc. 261,870 1,922 Jack Henry & Associates Inc. 79,133 1,857 Intersil Corp. Class A 121,146 1,855 * Atmel Corp. 424,604 1,779 * DST Systems Inc. 39,298 1,761 * Compuware Corp. 240,020 1,759 * Rambus Inc. 98,372 1,712 * Lexmark International Inc. Class A 77,150 1,662 * TIBCO Software Inc. 173,604 1,647 * Concur Technologies Inc. 40,971 1,629 * NeuStar Inc. Class A 71,144 1,608 * Atheros Communications Inc. 60,466 1,604 National Instruments Corp. 58,058 1,604 * Teradyne Inc. 172,450 1,595 * Parametric Technology Corp. 114,792 1,586 * Arris Group Inc. 121,668 1,583 * Novell Inc. 343,220 1,548 * Zebra Technologies Corp. 59,114 1,533 * Digital River Inc. 37,420 1,509 * JDS Uniphase Corp. 209,699 1,491 * Cypress Semiconductor Corp. 142,886 1,476 * Omniture Inc. 68,347 1,465 * Ciena Corp. 88,970 1,448 * CACI International Inc. Class A 29,666 1,402 * International Rectifier Corp. 70,382 1,372 Adtran Inc. 55,734 1,368 * RF Micro Devices Inc. 250,955 1,363 * Vishay Intertechnology Inc. 171,260 1,353 * Tessera Technologies Inc. 48,332 1,348 Plantronics Inc. 48,560 1,302 * Microsemi Corp. 80,841 1,276 * Fairchild Semiconductor International Inc. Class A 123,310 1,261 * Convergys Corp. 121,977 1,212 * VeriFone Holdings Inc. 76,297 1,212 * Anixter International Inc. 30,020 1,204 * Riverbed Technology Inc. 54,538 1,198 Syntel Inc. 24,908 1,189 * Formfactor Inc. 49,096 1,174 * Benchmark Electronics Inc. 64,827 1,167 * Valueclick Inc. 86,957 1,147 * TriQuint Semiconductor Inc. 147,413 1,138 * Blackboard Inc. 29,854 1,128 * Quest Software Inc. 66,142 1,114 * Gartner Inc. 60,942 1,113 * Integrated Device Technology Inc. 164,252 1,110 * Cymer Inc. 28,308 1,100 * Cybersource Corp. 65,813 1,097 * TiVo Inc. 104,689 1,085 * STEC Inc. 36,867 1,084 * Euronet Worldwide Inc. 45,037 1,082 * Starent Networks Corp. 42,182 1,072 * Wright Express Corp. 36,277 1,071 Fair Isaac Corp. 48,739 1,047 * Plexus Corp. 39,234 1,033 * Mantech International Corp. Class A 21,863 1,031 * Semtech Corp. 59,866 1,018 * j2 Global Communications Inc. 43,868 1,009 * Ariba Inc. 86,690 1,006 Blackbaud Inc. 43,000 998 * InterDigital Inc./PA 42,921 994 * Unisys Corp. 369,749 987 * Tekelec 59,563 979 * Comtech Telecommunications Corp. 28,276 939 * Genpact Ltd. 75,684 931 * FEI Co. 37,649 928 * Applied Micro Circuits Corp. 92,692 926 * SRA International Inc. Class A 42,509 918 * SPSS Inc. 18,286 913 * MicroStrategy Inc. Class A 12,748 912 * Progress Software Corp. 40,210 911 * JDA Software Group Inc. 41,235 905 * MKS Instruments Inc. 46,811 903 * Blue Coat Systems Inc. 39,756 898 * Mentor Graphics Corp. 96,190 896 Earthlink Inc. 106,086 892 * Avocent Corp. 43,625 884 Take-Two Interactive Software Inc. 78,688 882 *,^ Synaptics Inc. 34,087 859 * Emulex Corp. 83,322 857 * Netlogic Microsystems Inc. 18,665 840 * Sapient Corp. 102,583 825 * CommVault Systems Inc. 39,546 821 * Omnivision Technologies Inc. 50,397 820 * Lawson Software Inc. 130,424 814 * Cabot Microelectronics Corp. 23,222 810 * Avago Technologies Ltd. 47,403 809 * Amkor Technology Inc. 117,378 808 * ADC Telecommunications Inc. 96,410 804 MAXIMUS Inc. 17,063 795 * Checkpoint Systems Inc. 48,034 790 * Cavium Networks Inc. 36,777 790 * CSG Systems International Inc. 49,037 785 * Advanced Energy Industries Inc. 54,633 778 * Brightpoint Inc. 88,430 774 * DealerTrack Holdings Inc. 40,378 764 * Scansource Inc. 26,715 757 * Websense Inc. 43,717 734 * Brooks Automation Inc. 94,354 729 * Viasat Inc. 27,367 727 * Advent Software Inc. 18,023 725 * Harmonic Inc. 108,482 725 * EchoStar Corp. Class A 39,166 723 * Art Technology Group Inc. 186,638 720 * Hittite Microwave Corp. 19,562 719 * Manhattan Associates Inc. 35,559 718 * Littelfuse Inc. 26,995 708 * Coherent Inc. 29,365 685 * ArcSight Inc. 28,224 679 * Acxiom Corp. 71,158 673 * Intermec Inc. 47,403 668 * Echelon Corp. 51,633 665 * Verigy Ltd. 56,679 659 * Infinera Corp. 82,762 658 * DTS Inc./CA 23,806 652 * Monolithic Power Systems Inc. 27,593 647 * Aruba Networks Inc. 72,430 640 * Tyler Technologies Inc. 37,196 636 * ACI Worldwide Inc. 41,928 634 * Forrester Research Inc. 23,741 632 NIC Inc. 70,683 628 * AsiaInfo Holdings Inc. 31,200 623 * Rofin-Sinar Technologies Inc. 26,763 614 * Entegris Inc. 123,530 611 * ATMI Inc. 33,524 608 * Constant Contact Inc. 31,484 606 * Insight Enterprises Inc. 49,437 604 * Adaptec Inc. 175,625 587 * Electro Scientific Industries Inc. 43,759 586 * Sycamore Networks Inc. 193,621 585 United Online Inc. 72,685 584 Cognex Corp. 35,010 573 * Rackspace Hosting Inc. 33,564 573 * ModusLink Global Solutions Inc. 69,810 565 * L-1 Identity Solutions Inc. 80,417 562 Black Box Corp. 22,275 559 * Harris Stratex Networks Inc. Class A 78,605 550 * Epicor Software Corp. 86,241 549 * Kulicke & Soffa Industries Inc. 90,964 549 * Sanmina-SCI Corp. 63,622 547 * Electronics for Imaging Inc. 48,349 545 * Avid Technology Inc. 38,336 540 * GSI Commerce Inc. 27,758 536 CTS Corp. 57,114 531 * Veeco Instruments Inc. 22,394 522 * Bottomline Technologies Inc. 39,839 514 * TeleTech Holdings Inc. 29,755 508 Cohu Inc. 37,418 507 * Cirrus Logic Inc. 90,487 503 * Actel Corp. 40,665 495 * Knot Inc. 45,091 492 AVX Corp. 41,244 492 * Rogers Corp. 16,401 492 * Internet Capital Group Inc. 58,611 490 * EPIQ Systems Inc. 33,455 485 MTS Systems Corp. 16,301 476 * Netgear Inc. 25,919 476 Pegasystems Inc. 13,733 474 * Actuate Corp. 81,783 473 * Sonus Networks Inc. 218,943 464 * Ebix Inc. 8,271 458 * TNS Inc. 16,597 455 * Ciber Inc. 112,590 450 * Anadigics Inc. 95,430 449 * RealNetworks Inc. 120,642 449 * Novatel Wireless Inc. 39,233 446 * Multi-Fineline Electronix Inc. 15,523 446 * Netscout Systems Inc. 32,677 441 Molex Inc. 21,054 440 * FARO Technologies Inc. 25,371 436 * Cogent Inc. 42,911 433 * Diodes Inc. 23,694 429 * DG FastChannel Inc. 20,444 428 * Ultimate Software Group Inc. 14,616 420 * Taleo Corp. Class A 18,521 419 * Interactive Intelligence Inc. 21,292 407 Park Electrochemical Corp. 16,392 404 * Anaren Inc. 23,684 403 * Hypercom Corp. 129,062 400 * Comverge Inc. 32,700 399 * SAVVIS Inc. 25,154 398 * Ceva Inc. 36,858 396 * THQ Inc. 57,256 392 * Oclaro Inc. 349,487 384 * SYNNEX Corp. 12,568 383 * Cray Inc. 45,504 379 * Zoran Corp. 32,825 378 * Double-Take Software Inc. 36,775 375 * KVH Industries Inc. 37,329 373 * Computer Task Group Inc. 45,662 370 Heartland Payment Systems Inc. 25,191 366 * Sigma Designs Inc. 24,899 362 * Kopin Corp. 74,406 357 * FalconStor Software Inc. 70,336 350 * Radiant Systems Inc. 32,377 348 * SonicWALL Inc. 40,917 344 * Axcelis Technologies Inc. 282,474 339 * DSP Group Inc. 41,552 338 * comScore Inc. 18,468 333 * Advanced Analogic Technologies Inc. 83,504 332 * Extreme Networks 117,515 329 Agilysys Inc. 49,101 324 IXYS Corp. 37,753 321 * Digi International Inc. 36,909 314 * EMS Technologies Inc. 14,926 311 * DivX Inc. 56,604 309 Electro Rent Corp. 26,803 309 * Acme Packet Inc. 30,615 306 * Finisar Corp. 31,420 304 * SuccessFactors Inc. 21,449 302 * NVE Corp. 5,662 301 * Cogo Group Inc. 49,000 300 * LTX-Credence Corp. 180,861 298 Bel Fuse Inc. Class B 15,679 298 * Dice Holdings Inc. 45,307 297 * ActivIdentity Corp. 106,709 296 Imation Corp. 31,697 294 * Standard Microsystems Corp. 12,640 293 * Infospace Inc. 37,825 293 Micrel Inc. 35,633 290 * Limelight Networks Inc. 71,232 289 * Liquidity Services Inc. 28,012 289 Methode Electronics Inc. 32,925 285 * Lattice Semiconductor Corp. 122,992 277 * infoGROUP Inc. 37,322 262 * MSC.Software Corp. 30,598 257 * Hutchinson Technology Inc. 36,235 257 * Exar Corp. 34,490 253 * MoneyGram International Inc. 80,296 252 * RightNow Technologies Inc. 17,355 251 * Conexant Systems Inc. 90,185 247 * TTM Technologies Inc. 20,797 239 Technitrol Inc. 25,898 239 * Hackett Group Inc. 81,930 238 * Keynote Systems Inc. 25,186 237 * Mercury Computer Systems Inc. 23,375 230 * Stratasys Inc. 13,400 230 * Global Cash Access Holdings Inc. 31,142 228 * BigBand Networks Inc. 56,611 227 * Emcore Corp. 173,803 226 * Kenexa Corp. 16,286 220 * Gerber Scientific Inc. 36,466 218 Daktronics Inc. 25,388 218 * Network Equipment Technologies Inc. 29,565 214 * Loral Space & Communications Inc. 7,630 210 Imergent Inc. 26,593 210 * Openwave Systems Inc. 80,502 209 * Isilon Systems Inc. 34,077 208 * Intevac Inc. 15,465 208 * Chordiant Software Inc. 53,110 207 * ExlService Holdings Inc. 13,560 201 * Integrated Silicon Solution Inc. 52,648 198 * Globecomm Systems Inc. 26,984 196 Renaissance Learning Inc. 19,631 195 * Move Inc. 71,496 193 * Immersion Corp. 44,631 191 * Netezza Corp. 16,738 188 * Lionbridge Technologies Inc. 70,099 182 * California Micro Devices Corp. 56,393 182 iGate Corp. 20,828 179 * Volterra Semiconductor Corp. 9,648 177 * Perficient Inc. 20,733 171 * Universal Display Corp. 13,749 164 * Oplink Communications Inc. 11,154 162 * Callidus Software Inc. 53,452 161 * Vocus Inc. 7,529 157 * S1 Corp. 25,446 157 * LoJack Corp. 30,792 157 * Switch & Data Facilities Co. Inc. 11,513 157 * Silicon Graphics International Corp. 23,021 154 * DDi Corp. 36,156 154 * Newport Corp. 17,430 153 * LaserCard Corp. 18,024 152 * Sonic Solutions Inc. 24,739 147 * Dot Hill Systems Corp. 81,746 142 * TeleCommunication Systems Inc. Class A 16,824 141 * Virage Logic Corp. 26,890 140 * Integral Systems Inc./MD 20,283 140 * American Technology Corp./Del 76,541 135 * Internap Network Services Corp. 41,979 135 * ShoreTel Inc. 17,242 135 * StarTek Inc. 15,179 132 American Software Inc./Georgia Class A 19,899 130 * Supertex Inc. 4,234 127 * Maxwell Technologies Inc. 6,889 127 * Smith Micro Software Inc. 10,254 127 * Ixia 18,337 126 * Quantum Corp. 98,781 124 * 3PAR Inc. 11,163 123 * LoopNet Inc. 13,515 122 * OSI Systems Inc. 6,677 122 * PC-Tel Inc. 19,282 121 * Hughes Communications Inc. 3,935 119 * Authentidate Holding Corp. 84,076 119 * LivePerson Inc. 23,085 116 * Synchronoss Technologies Inc. 9,156 114 * Terremark Worldwide Inc. 18,078 112 * Ultratech Inc. 8,439 112 * Silicon Image Inc. 45,871 111 * Airvana Inc. 16,201 110 * Sourcefire Inc. 5,074 109 * MIPS Technologies Inc. Class A 27,892 105 * IPG Photonics Corp. 6,844 104 * AuthenTec Inc. 37,097 104 * Edgewater Technology Inc. 35,278 104 * Radisys Corp. 11,734 102 Marchex Inc. Class B 19,772 97 Cass Information Systems Inc. 3,241 97 * NetSuite Inc. 6,300 96 Opnet Technologies Inc. 8,782 96 * Measurement Specialties Inc. 9,379 96 * CalAmp Corp. 33,696 94 * Saba Software Inc. 22,394 94 * WebMD Health Corp. Class A 2,821 93 * Silicon Storage Technology Inc. 38,496 93 * VASCO Data Security International Inc. 12,403 92 * Transwitch Corp. 130,663 91 * Seachange International Inc. 11,978 90 * Powerwave Technologies Inc. 55,133 88 * Concurrent Computer Corp. 18,716 86 * Presstek Inc. 40,414 85 * Access Integrated Technologies Inc. Class A 66,166 85 * Mindspeed Technologies Inc. 29,313 84 * Dynamics Research Corp. 6,159 80 * Nanometrics Inc. 12,155 80 * Utstarcom Inc. 37,662 79 * Pericom Semiconductor Corp. 7,966 78 * Ness Technologies Inc. 9,900 78 * Entropic Communications Inc. 28,035 77 * Symyx Technologies Inc. 11,194 74 * Information Services Group Inc. 18,500 74 * Evolving Systems Inc. 10,456 73 * Spectrum Control Inc. 8,322 71 * Autobytel Inc. 100,903 71 * Rudolph Technologies Inc. 9,446 70 * support.com Inc. 28,656 69 * Internet Brands Inc. Class A 8,358 67 Ipass Inc. 48,300 67 * China Information Security Technology Inc. 11,907 66 * Magma Design Automation Inc. 31,132 65 * Online Resources Corp. 10,489 65 TheStreet.com Inc. 22,202 64 * NU Horizons Electronics Corp. 16,256 64 * Aware Inc. 26,298 64 * Cyberoptics Corp. 9,517 64 * Compellent Technologies Inc. 3,535 64 * SMART Modular Technologies WWH Inc. 13,386 64 * Super Micro Computer Inc. 7,457 63 * Symmetricom Inc. 12,104 63 * Trident Microsystems Inc. 23,681 61 * Web.com Group Inc. 8,564 61 * On2 Technologies Inc. 101,265 60 * Photronics Inc. 12,399 59 * SRS Labs Inc. 7,958 58 * Zygo Corp. 7,741 52 * FSI International Inc. 43,508 50 * SourceForge Inc. 39,329 50 * Mattson Technology Inc. 17,005 48 * Ditech Networks Inc. 22,501 47 * OpenTV Corp. Class A 32,700 45 * GSE Systems Inc. 7,184 45 * PC Connection Inc. 7,935 43 * PROS Holdings Inc. 5,100 43 * Merix Corp. 13,354 40 * Leadis Technology Inc. 39,552 40 * DemandTec Inc. 4,299 38 * Phoenix Technologies Ltd. 10,207 37 * Planar Systems Inc. 13,595 36 * EndWave Corp. 11,401 36 * PLATO Learning Inc. 8,094 35 * QuickLogic Corp. 20,338 35 * PLX Technology Inc. 10,154 34 * TechTeam Global Inc. 3,948 34 * Analysts International Corp. 43,421 31 * MoSys Inc. 12,209 31 * Rimage Corp. 1,773 30 * Parkervision Inc. 7,288 30 * Looksmart Ltd. 24,938 29 Keithley Instruments Inc. 5,060 28 * PAR Technology Corp. 4,300 27 * Digital Angel Corp. 25,038 27 Bel Fuse Inc. Class A 1,477 27 * White Electronic Designs Corp. 5,637 26 * WebMediaBrands Inc. 36,066 26 * Zhone Technologies Inc. 51,901 26 * Orbcomm Inc. 9,500 26 QAD Inc. 5,641 26 * Datalink Corp. 6,944 25 * RAE Systems Inc. 22,642 25 * ID Systems Inc. 6,074 24 * Bsquare Corp. 9,265 24 * Lantronix Inc. 41,675 24 * Wave Systems Corp. Class A 27,132 23 * Tollgrade Communications Inc. 3,588 23 * Pixelworks Inc. 6,860 23 * Superconductor Technologies Inc. 7,694 23 * NCI Inc. Class A 800 23 * Telular Corp. 7,011 23 * Opnext Inc. 7,514 22 * Rainmaker Systems Inc. 13,990 20 * PDF Solutions Inc. 5,752 20 * Convera Corp. Class A 81,202 19 * Comarco Inc. 6,117 17 * Westell Technologies Inc. Class A 12,309 16 * Ramtron International Corp. 6,348 16 * GSI Group Inc. 18,784 14 * SCM Microsystems Inc. 5,161 13 Richardson Electronics Ltd./United States 2,516 13 * X-Rite Inc. 5,944 12 * Digital Ally Inc. 4,500 11 * Network Engines Inc. 10,019 11 * Vertro Inc. 24,139 11 * Nextwave Wireless Inc. 12,200 11 * Zix Corp. 4,904 11 * Research Frontiers Inc. 2,434 10 * EF Johnson Technologies Inc. 7,007 9 * Techwell Inc. 800 9 * Elixir Gaming Technologies Inc. 27,761 8 * Transact Technologies Inc. 1,434 8 * eLoyalty Corp. 859 7 Selectica Inc. 16,188 5 * Semitool Inc. 621 5 * Management Network Group Inc. 2,896 2 * LeCroy Corp. 387 2 * Ikanos Communications Inc. 600 1 * iGO Inc. 1,228 1 * Frequency Electronics Inc. 283 1 * Wireless Telecom Group Inc. 1,279 1 * Allen Organ Co. Escrow Shares 283 1 Materials (3.8%) Monsanto Co. 535,855 41,475 EI Du Pont de Nemours & Co. 887,927 28,538 Freeport-McMoRan Copper & Gold Inc. 404,569 27,758 Dow Chemical Co. 1,057,309 27,564 Praxair Inc. 302,090 24,678 Newmont Mining Corp. 470,315 20,703 Air Products & Chemicals Inc. 205,967 15,979 Nucor Corp. 308,577 14,506 Alcoa Inc. 958,453 12,575 Ecolab Inc. 232,209 10,735 PPG Industries Inc. 161,890 9,424 International Paper Co. 403,980 8,981 Weyerhaeuser Co. 208,168 7,629 Mosaic Co. 152,697 7,340 Vulcan Materials Co. 120,246 6,502 Sigma-Aldrich Corp. 120,159 6,486 United States Steel Corp. 141,251 6,267 * Owens-Illinois Inc. 165,883 6,121 Lubrizol Corp. 66,526 4,754 Ball Corp. 87,995 4,329 * Crown Holdings Inc. 157,013 4,271 Cliffs Natural Resources Inc. 126,895 4,106 CF Industries Holdings Inc. 45,310 3,907 Martin Marietta Materials Inc. 41,808 3,849 Eastman Chemical Co. 71,573 3,832 FMC Corp. 67,991 3,825 MeadWestvaco Corp. 168,708 3,764 Celanese Corp. Class A 141,705 3,543 Airgas Inc. 72,261 3,495 Terra Industries Inc. 98,483 3,414 * Pactiv Corp. 129,982 3,386 Walter Energy Inc. 52,048 3,126 Sealed Air Corp. 156,560 3,073 Allegheny Technologies Inc. 87,000 3,044 Ashland Inc. 69,545 3,006 International Flavors & Fragrances Inc. 77,630 2,945 Steel Dynamics Inc. 186,517 2,861 Nalco Holding Co. 136,702 2,801 Reliance Steel & Aluminum Co. 65,112 2,771 Bemis Co. Inc. 106,173 2,751 Sonoco Products Co. 98,567 2,715 Valspar Corp. 94,076 2,588 Aptargroup Inc. 67,196 2,510 Albemarle Corp. 72,491 2,508 RPM International Inc. 126,839 2,345 AK Steel Holding Corp. 108,202 2,135 Packaging Corp. of America 101,551 2,072 Commercial Metals Co. 111,318 1,993 Compass Minerals International Inc. 32,118 1,979 Scotts Miracle-Gro Co. Class A 45,333 1,947 Royal Gold Inc. 38,441 1,753 Rock-Tenn Co. Class A 36,117 1,701 Temple-Inland Inc. 100,487 1,650 * WR Grace & Co. 71,841 1,562 Cytec Industries Inc. 46,823 1,520 Cabot Corp. 65,087 1,504 Huntsman Corp. 164,235 1,496 * Coeur d'Alene Mines Corp. 68,679 1,408 Silgan Holdings Inc. 26,489 1,397 Olin Corp. 77,205 1,346 Sensient Technologies Corp. 48,120 1,336 Greif Inc. Class A 24,054 1,324 * Solutia Inc. 113,098 1,310 Eagle Materials Inc. 41,349 1,182 Schnitzer Steel Industries Inc. 21,635 1,152 Titanium Metals Corp. 118,141 1,133 NewMarket Corp. 12,147 1,130 * Intrepid Potash Inc. 44,742 1,055 Carpenter Technology Corp. 43,722 1,023 HB Fuller Co. 48,625 1,016 Texas Industries Inc. 23,339 980 * Hecla Mining Co. 218,737 960 * OM Group Inc. 30,682 932 * Rockwood Holdings Inc. 44,618 918 Worthington Industries Inc. 63,407 881 Minerals Technologies Inc. 18,512 880 Schweitzer-Mauduit International Inc. 15,349 834 * Louisiana-Pacific Corp. 120,800 806 Arch Chemicals Inc. 26,859 806 * Calgon Carbon Corp. 52,202 774 AMCOL International Corp. 31,984 732 * Brush Engineered Materials Inc. 29,625 725 * RTI International Metals Inc. 28,409 708 Balchem Corp. 26,086 686 Ferro Corp. 72,521 645 * Buckeye Technologies Inc. 58,935 632 Glatfelter 49,041 563 * Century Aluminum Co. 58,114 543 Koppers Holdings Inc. 17,295 513 * Allied Nevada Gold Corp. 46,063 451 * Clearwater Paper Corp. 10,334 427 Deltic Timber Corp. 9,056 415 Kaiser Aluminum Corp. 10,901 396 Innospec Inc. 24,208 357 Westlake Chemical Corp. 13,796 355 * Graphic Packaging Holding Co. 149,571 346 * PolyOne Corp. 50,460 337 Innophos Holdings Inc. 17,809 329 Myers Industries Inc. 29,983 323 Stepan Co. 5,267 316 * Omnova Solutions Inc. 46,772 303 Zep Inc. 18,632 303 A Schulman Inc. 14,922 297 American Vanguard Corp. 33,835 281 * General Moly Inc. 88,945 280 * Haynes International Inc. 8,633 275 * Zoltek Cos. Inc. 26,084 274 Olympic Steel Inc. 9,204 264 Neenah Paper Inc. 22,278 262 Spartech Corp. 24,140 260 * Stillwater Mining Co. 38,336 258 * Horsehead Holding Corp. 21,254 249 * US Energy Corp. Wyoming 63,038 246 Wausau Paper Corp. 24,064 241 Quaker Chemical Corp. 10,875 239 AM Castle & Co. 23,627 235 * Landec Corp. 34,836 223 Hawkins Inc. 9,452 221 * GenTek Inc. 5,095 194 * US Gold Corp. 57,262 166 * US Concrete Inc. 82,102 142 * LSB Industries Inc. 9,087 142 * Headwaters Inc. 36,354 141 *,^ Altair Nanotechnologies Inc. 119,348 137 * AEP Industries Inc. 3,419 136 * Mercer International Inc. 39,015 132 * Boise Inc. 15,652 83 *,^ Flotek Industries Inc. 38,502 79 Penford Corp. 10,007 72 * American Pacific Corp. 8,984 70 *,^ Georgia Gulf Corp. 1,935 58 * Ampal American Israel Class A 27,749 56 * General Steel Holdings Inc. 14,370 56 * Universal Stainless & Alloy 3,011 55 * Nanophase Technologies Corp. 45,851 53 * Bway Holding Co. 2,422 45 * China Direct Industries Inc. 23,699 37 Great Northern Iron ORE Ppty 400 37 * ICO Inc. 4,163 19 * Senomyx Inc. 4,700 19 * China Precision Steel Inc. 5,037 14 * ADA-ES Inc. 3,100 11 Verso Paper Corp. 2,500 7 Telecommunication Services (2.9%) AT&T Inc. 5,793,801 156,491 Verizon Communications Inc. 2,789,409 84,435 * American Tower Corp. Class A 390,471 14,213 * Sprint Nextel Corp. 2,752,072 10,871 CenturyTel Inc. 292,067 9,813 * Crown Castle International Corp. 285,530 8,954 Qwest Communications International Inc. 1,524,392 5,808 * NII Holdings Inc. 163,294 4,896 Windstream Corp. 430,694 4,363 Telephone & Data Systems Inc. 91,206 2,828 * SBA Communications Corp. Class A 103,505 2,798 Frontier Communications Corp. 309,026 2,330 * MetroPCS Communications Inc. 243,977 2,284 * Level 3 Communications Inc. 1,612,680 2,242 * tw telecom inc. Class A 147,906 1,989 * Leap Wireless International Inc. 61,587 1,204 * Syniverse Holdings Inc. 63,855 1,117 * Cincinnati Bell Inc. 226,512 793 Atlantic Tele-Network Inc. 14,340 766 * United States Cellular Corp. 18,477 722 * Centennial Communications Corp. 84,296 673 NTELOS Holdings Corp. 33,031 583 Alaska Communications Systems Group Inc. 56,014 518 * Neutral Tandem Inc. 21,849 497 * Premiere Global Services Inc. 58,706 488 * Cogent Communications Group Inc. 40,662 459 Shenandoah Telecommunications Co. 21,717 390 Consolidated Communications Holdings Inc. 22,508 360 * General Communication Inc. Class A 45,071 309 * Global Crossing Ltd. 20,176 289 * Cbeyond Inc. 17,736 286 * iPCS Inc. 15,659 272 USA Mobility Inc. 20,773 268 D&E Communications Inc. 21,441 246 * PAETEC Holding Corp. 60,017 232 Telephone & Data Systems Inc. - Special Common Shares 7,633 227 Iowa Telecommunications Services Inc. 17,711 223 HickoryTech Corp. 22,563 193 * Vonage Holdings Corp. 121,632 169 * TerreStar Corp. 66,847 153 * FiberTower Corp. 126,595 137 * SureWest Communications 9,822 122 * Arbinet Corp. 42,059 99 * Ibasis Inc. 31,232 66 * ICO Global Communications Holdings Ltd. 74,963 64 Fairpoint Communications Inc. 91,421 38 * 8x8 Inc. 42,143 37 * IDT Corp. Class B 9,967 30 * IDT Corp. 552 2 Utilities (3.8%) Exelon Corp. 647,337 32,121 Southern Co. 768,832 24,349 FPL Group Inc. 383,220 21,165 Dominion Resources Inc./VA 579,331 19,987 Duke Energy Corp. 1,263,861 19,893 Public Service Enterprise Group Inc. 496,836 15,621 Entergy Corp. 192,509 15,374 PG&E Corp. 361,726 14,646 American Electric Power Co. Inc. 468,167 14,508 FirstEnergy Corp. 299,312 13,685 Sempra Energy 228,337 11,373 PPL Corp. 369,235 11,203 Consolidated Edison Inc. 269,428 11,030 Progress Energy Inc. 273,957 10,701 Edison International 304,579 10,228 * AES Corp. 655,808 9,719 Xcel Energy Inc. 448,279 8,625 * NRG Energy Inc. 261,399 7,369 Questar Corp. 171,500 6,442 Ameren Corp. 229,272 5,796 Constellation Energy Group Inc. 176,492 5,713 DTE Energy Co. 161,313 5,669 EQT Corp. 122,422 5,215 Wisconsin Energy Corp. 115,127 5,200 Centerpoint Energy Inc. 362,049 4,500 Allegheny Energy Inc. 166,975 4,428 Northeast Utilities 172,820 4,103 SCANA Corp. 114,250 3,987 * Calpine Corp. 342,520 3,946 NiSource Inc. 270,956 3,764 Oneok Inc. 98,613 3,611 MDU Resources Group Inc. 172,547 3,598 NSTAR 105,323 3,351 Pinnacle West Capital Corp. 99,799 3,275 National Fuel Gas Co. 70,655 3,237 Pepco Holdings Inc. 217,402 3,235 OGE Energy Corp. 94,966 3,141 Alliant Energy Corp. 109,126 3,039 CMS Energy Corp. 224,326 3,006 DPL Inc. 114,389 2,986 Energen Corp. 67,267 2,899 TECO Energy Inc. 199,606 2,810 Integrys Energy Group Inc. 75,401 2,706 AGL Resources Inc. 76,331 2,692 UGI Corp. 107,130 2,685 NV Energy Inc. 231,324 2,681 American Water Works Co. Inc. 129,139 2,575 Atmos Energy Corp. 91,121 2,568 * RRI Energy Inc. 346,505 2,474 Aqua America Inc. 134,479 2,372 Great Plains Energy Inc. 131,711 2,364 * Mirant Corp. 142,515 2,342 ITC Holdings Corp. 49,240 2,238 Westar Energy Inc. 107,408 2,096 Vectren Corp. 76,377 1,760 Piedmont Natural Gas Co. Inc. 72,782 1,742 Hawaiian Electric Industries Inc. 91,073 1,650 WGL Holdings Inc. 49,779 1,650 Nicor Inc. 44,326 1,622 New Jersey Resources Corp. 41,896 1,521 Cleco Corp. 59,923 1,503 Portland General Electric Co. 74,190 1,463 IDACORP Inc. 46,498 1,339 * Dynegy Inc. Class A 495,098 1,262 Southwest Gas Corp. 44,624 1,141 Northwest Natural Gas Co. 26,434 1,101 Avista Corp. 54,377 1,099 Unisource Energy Corp. 35,423 1,089 South Jersey Industries Inc. 29,701 1,048 PNM Resources Inc. 86,354 1,009 Black Hills Corp. 38,580 971 Allete Inc. 28,118 944 NorthWestern Corp. 35,885 877 Ormat Technologies Inc. 20,562 839 MGE Energy Inc. 22,995 839 * El Paso Electric Co. 45,447 803 California Water Service Group 18,768 731 American States Water Co. 20,109 728 UIL Holdings Corp. 26,952 711 CH Energy Group Inc. 15,832 702 Laclede Group Inc. 20,762 668 Empire District Electric Co. 33,018 597 SJW Corp. 17,108 391 Connecticut Water Service Inc. 16,483 369 Central Vermont Public Service Corp. 14,906 288 Chesapeake Utilities Corp. 8,911 276 Southwest Water Co. 51,788 255 Consolidated Water Co. Inc. 11,813 193 * Cadiz Inc. 13,055 153 Maine & Maritimes Corp. 3,424 123 Middlesex Water Co. 6,752 102 Unitil Corp. 1,343 30 York Water Co. 1,850 26 * Synthesis Energy Systems Inc. 15,100 18 Artesian Resources Corp. Class A 619 10 Pennichuck Corp. 102 2 * Purecycle Corp. 100  Total Common Stocks (Cost $12,233,072) Convertible Preferred Stock (0.0%) Consumer Discretionary (0.0%) 6 Sealy Corp. 8.000% (Cost $103) 794 67 Market Value Coupon Shares Temporary Cash Investments (0.6%) 1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.267% 64,277,383 64,277 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.200% 2/24/10 3,000 2,998 4,5 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 3,000 2,998 4,5 Freddie Mac Discount Notes 0.260% 12/22/09 2,000 2,000 Total Temporary Cash Investments (Cost $72,270) Total Investments (100.0%) (Cost $12,305,445) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $29,543,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $32,584,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,996,000 have been segregated as initial margin for open futures contracts. 6 Non-income-producing security - new issue that has not paid a dividend as of September 30, 2009. REITReal Estate Investment Trust. Institutional Total Stock Market Index Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $12,305,445,000. Net unrealized depreciation of investment securities for tax purposes was $838,382,000, consisting of unrealized gains of $906,645,000 on securities that had risen in value since their purchase and $1,745,027,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2009 176 46,328 1,154 E-mini Russell 2000 Index December 2009 138 8,321 106 E-mini S&P 500 Index December 2009 140 7,370 (4) S&P Midcap 400 Index December 2009 6 2,068 11 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Institutional Total Stock Market Index Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
